

Exhibit 10.45


REPUBLIC OF COTE D’IVOIRE
Unity – Discipline - Labour
























HYDROCARBONS
PRODUCTION SHARING AGREEMENT


    
BLOCK CI-602








21 December 2017
























1



--------------------------------------------------------------------------------




TABLE OF CONTENTS
1: DEFINITIONS
5


2: SCOPE OF APPLICATION OF THE AGREEMENT
8


3: DURATION OF EXPLORATION PERIODS AND RELINQUISHED AREAS
9


4: EXPLORATION WORK COMMITMENTS
11


5: PREPARATION AND APPROVAL OF THE ANNUAL WORK PROGRAMS AND BUDGETS
16


6: OBLIGATIONS OF THE CONTRACTOR REGARDING THE EXPLORATION PERIODS
16


7: RIGHTS OF THE CONTRACTOR RELATIVE TO EXPLORATION PERIODS
18


8: ACTIVITY REPORTS DURING EXPLORATION PERIODS AND SURVEILLANCE OF PETROLEUM
OPERATIONS
19


9: LAND OCCUPANCY
21


10: USE OF THE FACILITIES
22


11: APPRAISAL OF A HYDROCARBONS DISCOVERY
23


12: GRANTING AN EXCLUSIVE PRODUCTION PERMIT RELATIVE TO A COMMERCIAL DISCOVERY
25


13: DURATION OF THE PRODUCTION PERIOD
27


14: PRODUCTION OBLIGATION
28


15: OBLIGATIONS AND RIGHTS OF THE CONTRACTOR RELATED TO EXCLUSIVE PRODUCTION
PERMITS
28


16: RECOVERY OF PETROLEUM COSTS RELATIVE TO CRUDE OIL AND PRODUCTION SHARING
30


17: TAX SYSTEM
34


18: SALES PRICE OF CRUDE OIL
37


19: SIGNATURE BONUS AND DISCOVERY BONUS
39


20: OWNERSHIP AND ABANDONMENT OF ASSETS
40


21: NATURAL GAS
43


22: PETROCI’S PARTICIPATING INTEREST
49


23: FOREIGN EXCHANGE CONTROL
51


24: CURRENCY UNIT USED FOR BOOKKEEPING
53


 25: ACCOUNTING METHOD AND VERIFICATIONS
53


26: IMPORT AND EXPORT
54


27: MAKING CRUDE OIL PRODUCTION AVAILABLE TO MEET NATIONAL DEMAND
56


28: TRANSFER OF TITLE TO THE HYDROCARBONS AND LIFTING
56


29: PROTECTION OF RIGHTS
57


30: PERSONNEL, TRAINING, EQUIPMENT AND SOCIAL WORK
58


31: ACTIVITY REPORTS RELATED TO EXCLUSIVE PRODUCTION PERMITS
60


32: ARBITRATION
61


33: FORCE MAJEURE
61


34: JOINT AND SEVERAL OBLIGATIONS AND GUARANTEES
62


35: ASSIGNMENT RIGHTS
62


36: APPLICABLE LAW AND STABILITY OF CONDITIONS
63


37: APPLICATION OF THE AGREEMENT
64


38: EFFECTIVE DATE
65


APPENDIX 1
66


APPENDIX 2
68


APPENDIX 3
77


APPENDIX 4
80









2



--------------------------------------------------------------------------------






AGREEMENT






BY AND BETWEEN


The Republic of Côte d’Ivoire, hereinafter referred to as the “Government,”
represented herein by the Minister of Petroleum, Energy and Development of
Renewable Energies, Mr. Thierry TANOH, the Secretary of State to the Prime
Minister in charge of the State Budget and Portfolio, Mr. Moussa SANOGO, and the
Minister of Economy and Finance, Mr. Adama KONE, duly authorised to sign
hereunder;


as the first party,


AND




BP Exploration Operating Company Limited], a company incorporated under the laws
of England, headquartered at Chertsey Road, Sunbury-on-Thames, Middlesex, TW16
7LN, United Kingdom hereinafter referred to as “BP” and represented herein by
Mr. Andrew MCAUSLAN, Head of Business Development;


KOSMOS ENERGY COTE D’IVOIRE, a company incorporated under the laws of Cayman
Islands, headquartered on the 4th floor, Century Yard, Cricket Square, PO Box
32322 George Town, Grand Cayman, KY1, 1209, hereinafter referred to as “KOSMOS”
and represented herein by Mr. Brian F. Maxted, Chief Exploration Officer;


PETROCI HOLDING, the Société Nationale d’Opérations Pétrolières de la Côte
d’Ivoire, hereinafter referred to as “PETROCI,” an Ivoirian company
headquartered at Immeuble Les Hévéas, 14, Boulevard CARDE, BP. V194 Abidjan
Plateau and represented herein by its President, Mr. Ibrahima DIABY;


as the second party,
RECITALS


•
In accordance with the provisions of article 2 of Law No. 96-669 dated 29 August
1996 establishing the Petroleum Code, all Fields or natural accumulations of
Hydrocarbons in the soil or the subsoil of the Republic of Côte d’Ivoire
territory, its territorial waters, its exclusive economic zone and continental
shelf, whether or not discovered, are and remain the exclusive property of the
State;



•
The discovery and production of Hydrocarbons are important for the interests and
economic development of the country and its inhabitants;



•
In accordance with the provisions of article 5 of Law No. 96-669 dated 29 August
1996 establishing the Petroleum Code, the State may authorise Ivoirian or
foreign legal entities to engage in the exploration, production, transport,
storage, transformation and sale of



3



--------------------------------------------------------------------------------




Hydrocarbons, pursuant to a petroleum contract entered into by and between these
entities and the State;


•
In accordance with the provisions of article 6 of Law No. 96-669 dated 29 August
1996 establishing the Petroleum Code, the State designated PETROCI to
participate in the Petroleum Operations under this Agreement;



•
The Government hopes to develop and promote the Delimited Region, and the
Contractor wishes to cooperate with the Government by helping it explore and
develop the potential resources of the Delimited Region and thereby encourage
the economic expansion of the country;



•
In accordance with Article 1 of Decree No. 2014-248 dated 8 May 2014 which
delegated the powers to sign petroleum contracts, the Minister in charge of
Petroleum, the Minister of Economy and Finance and the Minister in charge of the
Budget have delegated powers to jointly sign the petroleum contracts on the
Government’s behalf;



•
The Contractor states that it has the capital, technical capacity and
organizational skills necessary to successfully perform the Petroleum Operations
specified below in the Delimited Region;



•
The Council of Ministers, in its session held on 20 December 2017, granted its
approval for the signing of this Agreement;





NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
















4



--------------------------------------------------------------------------------





ARTICLE 1: DEFINITIONS


The terms used herein are defined as follows:


1.1.    CALENDAR YEAR means a period of twelve (12) consecutive months beginning
on the first (1st) of January and ending on the thirty-first (31st) of December
thereafter, according to the Gregorian calendar.


1.2.    CONTRACTUAL YEAR means a period of twelve (12) consecutive months
beginning on the Effective Date, or the anniversary of said Effective Date.


1.3.    FISCAL YEAR means a period of twelve (12) consecutive months beginning
on the first (1st) of January and ending on the thirty-first (31) of December
thereafter.


1.4.    BARREL means “U.S. barrel,” i.e., 42 U.S. gallons measured at a
temperature of 60° F and at the atmospheric pressure of 14.696 p.s.i.a.


1.5.    BUDGET means the quantified estimate, on an item-by-item basis, of the
Petroleum Operations appearing in an Annual Work Program.


1.6.    CCI has the meaning attributed to it in article 18.5.


1.7.    GENERAL TAX CODE means the collection of the legislative and regulatory
provisions of the Ivorian tax law which was codified by Law No. 63-524 of 26
December 1963, amended by article 45 of Law No. 2003-206 of 7 July 2003 setting
the Finance Law for 2003, and which incorporates each year, after adoption of
the Finance Law, the legislative and regulatory provisions affecting Ivorian tax
law.


1.8.    PETROLEUM CODE means Law No. 96-669 of 29 August 1996, which came into
force on 29 August 1996, as amended and in force on the Effective Date.


1.9.    COORDINATION COMMITTEE has the meaning attributed to it in article 37.1.


1.10.    CONTRACTOR means, collectively or individually, BP, KOSMOS and PETROCI,
as well as any entity to which they may assign an interest pursuant to articles
35.1 and 35.2.

On the Effective Date of this Agreement, the rights and obligations arising from
this Agreement between the entities that make up the Contractor shall be based
on the following participations:


BP:    45%
KOSMOS:    45%
PETROCI:    10%


1.11.    AGREEMENT means this Agreement and the appendices hereto, which are an
integral part hereof, as well as any extension, renewal, substitution or
modification of this Agreement, decided by mutual agreement between the Parties.




5



--------------------------------------------------------------------------------




1.12.    PETROLEUM COSTS mean all expenses actually borne and paid by the
Contractor to perform the Petroleum Operations set forth in this Agreement,
determined according to the Accounting Procedure indicated in Appendix 2.


1.13.    CPI has the meaning attributed to it in article 16.3.


1.14.    EFFECTIVE DATE means the date on which the Agreement becomes effective,
as defined in article 38.


1.15.    DOLLAR means Dollar of the United States of America.


1.16.    FORCE MAJEURE has the meaning attributed to it in article 33.2.


1.17.    NATURAL GAS means methane, ethane, propane, butane and gaseous
hydrocarbons, either wet or dry, whether or not associated with Crude Oil, as
well as all other gaseous products extracted in association with the
hydrocarbons, specifically nitrogen, hydrogen sulphide, carbon dioxide, helium
and steam.


1.18.    ASSOCIATED NATURAL GAS means the Natural Gas existing in a reservoir in
solution with the Crude Oil, or in the form of a “gas cap” in contact with the
Crude Oil, and which is produced or may be produced in association with the
Crude Oil.


1.19.    NON-ASSOCIATED NATURAL GAS means natural gas excluding Associated
Natural Gas.


1.20.    FIELD means an accumulation of Hydrocarbons, in one or more
superimposed horizons that has been properly evaluated in accordance with the
provisions of article 11.


1.21.    HYDROCARBONS mean Crude Oil and Natural Gas.


1.22.    TAXES AND/OR CHARGES means all compulsory, definitive and unrequited
pecuniary payments required by the State or its branches from any individual or
corporate person as a result of the exercise in the Republic of Côte d’Ivoire of
an activity, the possession of property, capital, the performance of an act or
use of a service, and includes any penalties that may be attached to such
payments.
Duties and taxes include, but are not limited to, income taxes, taxes on
industrial and commercial profits (Bénéfices Industriels et Commerciaux, or
BIC), taxes on non-commercial profits (Bénéfices Non Commerciaux, or BNC), taxes
on agricultural profits (Bénéfices Agricoles, or BA), General Income Tax (Impôt
Général sur le Revenu, or IGR), Value Added Tax (Taxe sur la Valeur Ajoutée, or
VAT), the tax on banking transactions, excise duties, property tax (tax on
property and on income derived from property), the business license tax
(Contribution des patentes), taxes on wages and salaries, and the various
related levies made at source related thereto, registration and stamp duties,
royalties, customs duties or taxes, and any other similar compulsory levies.


1.23.    OPERATOR has the meaning attributed to it in article 2.8.


1.24.    PETROLEUM OPERATIONS means all exploration, appraisal, development,
production, abandonment, transport, processing (with the exception of refining)
and marketing


6



--------------------------------------------------------------------------------




of Hydrocarbons and, in general, any other operations directly related thereto,
that are performed within the context of this Agreement.


1.25.    ADDITIONAL PARTICIPATION has the meaning attributed to it in article
22.2.a).


1.26.    INITIAL PARTICIPATION has the meaning attributed to it in article 22.1.


1.27.    PARTIES means the Government and the Contractor; and PARTY means the
Government, the Contractor, or any of the entities that make up the Contractor.


1.28. APPRAISAL PERIMETER means any portion of the Delimited Region where one of
the Hydrocarbons discoveries has been made the size of which shall be evaluated,
for which the Government has granted the Contractor an exclusive appraisal
permit in accordance with the provisions of article 11.3.


1.29. PRODUCTION PERIMETER means any portion of the Delimited Region for which
the Government has granted the Contractor an exclusive production permit in
accordance with the provisions of article 12.


1.30. CRUDE OIL means crude mineral oil, asphalt, ozokerite and all sorts of
Hydrocarbons and bitumens, either solid or liquid, in their natural state or
obtained from Natural Gas by condensation or extraction, including condensate
and liquid Natural Gas.


1.31. CUBIC FOOT means the quantity of Natural Gas contained in a volume of one
(1) cubic foot measured at a temperature of 60° F and at an atmospheric pressure
of 14.696 p.s.i.a.


1.32. ABANDONMENT PLAN has the meaning attributed to it in article 20.7.


1.33 POINT OF DELIVERY OF NATURAL GAS means a point of transfer agreed upon by
the Parties at the time the development and production plan is submitted.


1.34 POINT OF DELIVERY OF CRUDE OIL means the F.O.B. point of connection between
the loading facilities and the vessel loading the Crude Oil produced pursuant to
this Agreement in the Republic of Côte d’Ivoire, or any other transfer point
established by mutual agreement of the Parties.


1.35 MARKET PRICE has the meaning attributed to it in article 18.1.


1.36 REMAINING PRODUCTION has the meaning attributed to it in articles 16.3 and
21.3 applicable to Crude Oil and Natural Gas respectively.


1.37. TOTAL PRODUCTION means the Total Production of Natural Gas and the Total
Production of Crude Oil.


1.38 TOTAL PRODUCTION OF NATURAL GAS means the total Natural Gas production from
the Delimited Region as a whole less the quantities used for the needs of
Petroleum Operations, unavoidable losses and, subject to the provisions of
article 21.2.3, the quantities of Natural Gas that were burned.




7



--------------------------------------------------------------------------------




1.39 TOTAL PRODUCTION OF CRUDE OIL means the total Crude Oil production obtained
from the Delimited Region as a whole less the quantities used for the needs of
Petroleum Operations and unavoidable losses.


1.40 DAILY TOTAL PRODUCTION OF NATURAL GAS has the meaning attributed to it in
article 21.3.


1.41 DAILY TOTAL PRODUCTION OF CRUDE OIL has the meaning attributed to it in
article 16.3.


1.42 ANNUAL WORK PROGRAM means the descriptive itemized document of the
Petroleum Operations to be performed during a Calendar Year in the Delimited
Region, and if applicable in each Production Perimeter, established in
accordance with the provisions of articles 4 and 5.


1.43 BEST INDUSTRY PRACTICE means the good and prudent practices of the
petroleum industry including in matters of, but is not limited to, preservation
of the environment, of engineering, of well conservation and exploitation
principles; of hygiene, of health, and of general safety used in the
international petroleum industry under similar circumstances.


1.44. DELIMITED REGION means the area indicated in article 2.7 to which the
Government, within the context of this Agreement, grants the Contractor
exclusive exploration rights.


The areas relinquished by the Contractor in accordance with the provisions of
articles 3.5 and 3.6 shall be considered as no longer a part of the Delimited
Region which shall then be reduced accordingly. On the other hand, the
Production Perimeter(s) and the Appraisal Perimeter(s) shall be an integral part
of the Delimited Region during the term of validity of the corresponding
exclusive production permit and the exclusive appraisal permit(s).


1.45. AFFILIATED COMPANY means:
•
a company or any other entity that controls or is controlled, directly or
indirectly, by any entity comprising the Contractor;

•
or a company or any other entity that controls or is controlled, directly or
indirectly, by a company or entity that itself directly or indirectly controls
any entity comprising the Contractor.



Such “control” means direct or indirect ownership by a company or any other
entity of more than fifty percent (50%) of the voting shares of capital stock of
another company.


1.46. THIRD PARTY means any individual or legal entity, other than the
Contractor, the State and the Government that is not within the context of the
preceding definition at article 1.45.


1.47. CALENDAR QUARTER means a period of three (3) consecutive months beginning
on the first day of January, April, July or October during a Calendar Year.



ARTICLE 2: SCOPE OF APPLICATION OF THE AGREEMENT


2.1. This Agreement is a Production Sharing Agreement governed by the provisions
hereunder.




8



--------------------------------------------------------------------------------




2.2. The Government authorises the Contractor, under the conditions set forth
herein, to exclusively perform all of the Petroleum Operations that are
appropriate and necessary within the context of this Agreement.


2.3. The Contractor undertakes to carry out all of the work necessary for
performing the Petroleum Operations set forth in this Agreement, in accordance
with Best Industry Practice, and to be subject to the laws and regulations in
effect in the Republic of Côte d’Ivoire unless otherwise provided by the
Agreement.
2.4. The Contractor shall provide all financial and technical means necessary
for the proper development of the Petroleum Operations in accordance with the
Best Industry Practice.


2.5. The Contractor shall solely assume the financial risk related to performing
the Petroleum Operations. The related Petroleum Costs shall be recoverable by
the Contractor in accordance with the provisions of article 16 and 21.


2.6. In the event of production, the Total Production resulting from the
Petroleum Operations, during the period of validity of this Agreement, shall be
shared between the Parties under the conditions defined in articles 16 and 21.


2.7. As of the Effective Date, the Delimited Region corresponds to the zone
defined in Appendix 1.


2.8. As of the Effective Date the Government approves the appointment of:
- KOSMOS as operator (“Operator”) in charge of directing and performing the
Petroleum Operations in the name and on behalf of the Contractor from the
Effective Date;
- BP as Operator in charge of directing and performing the Petroleum Operations
in the name and on behalf of the Contractor from the first discovery of
Hydrocarbons as notified in Article 11.1.


Any change in Operator shall be submitted to the Government in advance for
approval.


The Operator, in the name and on behalf of the Contractor, shall send the
Government all reports, information and data stipulated under this Agreement,
and especially including the association agreement and all agreements relevant
to the Petroleum Operations, as applicable, binding the entities comprising the
Contractor.



ARTICLE 3: DURATION OF EXPLORATION PERIODS AND RELINQUISHED AREAS


3.1. The exclusive exploration permit is hereby granted to the Contractor for an
initial exploration period of three (3) Contractual Years, for the entire
Delimited Region, extended, if applicable, in accordance with the provisions of
article 3.4.


3.2. If the Contractor, upon expiry of the initial exploration period indicated
above, conditional on having met the exploration work commitments as defined in
article 4.2, so requests, a second exploration period shall be authorised for
three (3) Contractual Years from the expiration date of the first exploration
period, extended, if applicable, in accordance with the provisions of article
3.4.




9



--------------------------------------------------------------------------------




3.3. If the Contractor so requests, upon expiration of this second exploration
period, conditional on having met the exploration work commitments as defined in
article 4.3, so requests, a third exploration period shall be authorised for
three (3) Contractual Years from the expiration date of the extended second
exploration period, extended, if applicable, in accordance with the provisions
of article 3.4.


3.4. The requests indicated in articles 3.2 and 3.3 shall be made at least sixty
(60) days before expiration of the current exploration period.
If the expiration date of an exploration period occurs while the drilling of an
exploration well or the production tests in an exploration well are being
performed, or temporary or definitive work to abandon an exploration well is in
progress, said exploration period shall be extended for the time necessary for
the completion and well testing or abandonment work, provided that said
extension does not exceed ninety (90) days. The Contractor shall notify the
Government of said extension within seven (7) days prior to the normal
expiration date of the current exploration period.


3.5. The Contractor shall have to relinquish at least the following areas:
a)twenty-five percent (25%) of the initial area of the Delimited Region upon
expiration of the first exploration period; and
b) twenty-five percent (25%) of the initial area of the Delimited Region upon
expiration of the second exploration period.


The area shall be relinquished in a simple geometric shape, i.e. an area of no
more than 15 lines, bounded by the North/South, East/West lines or by the
initial limits of the Delimited Region.
The area corresponding to any Production Perimeter or Appraisal Perimeter shall
be deducted from the initial area of the Delimited Region before calculating the
relinquished areas.
The areas previously abandoned, in accordance with the provisions of article
3.6, shall be deducted from the areas to be relinquished.


Subject to compliance by the Contractor with the foregoing requirements, the
Contractor may freely select the zone within the Delimited Region to be
relinquished.


The Contractor agrees to provide the Government with an accurate description and
a map showing details of the areas relinquished and the areas retained as well
as a report specifying the Petroleum Operations performed since the Effective
Date on the relinquished areas and the results obtained.
The geometric shape and continuity of the relinquished areas are subject to
approval by the Government.
The obligations indicated in article 8 of this Agreement shall be performed in
their entirety for the relinquished areas.


3.6. During an exploration period, the Contractor, subject to sixty (60) days
advance notice, may at any time notify the Government that it waives, in all or
part of the Delimited Region, the rights conferred to it by this Agreement.


In the event of a partial waiver, the provisions of article 3.5 regarding
relinquished areas shall be applicable.


No waiver during or after an exploration period shall reduce the work
commitments and investment obligations indicated in article 4 for the ongoing
exploration period.




10



--------------------------------------------------------------------------------




In the event of a waiver, the Contractor shall have the exclusive right to
retain, for the respective term of validity, the areas of the Appraisal
Perimeters and Production Perimeters that were granted.


With respect to applications for Appraisal or Production Perimeters that were
filed before the effective date of waiver, the Contractor shall also have the
exclusive right to retain the corresponding areas if these subsequently give
rise to the granting of an Appraisal Perimeter or of a Production Perimeter
under the terms of this Agreement, and to carry out the Petroleum Operations.


3.7. At the end of the third exploration period defined in article 3.3., the
Contractor shall abandon all of the remaining area of the Delimited Region, with
the exception of the Appraisal Perimeters and the Production Perimeters granted
as of said date or previously, or for which an authorisation request was filed
if the same subsequently resulted in the granting of an Appraisal Perimeter or a
Production Perimeter according to the conditions of this Agreement.


3.8. If, upon expiration of all of the exploration periods, the Contractor has
not obtained an exclusive appraisal permit or an exclusive production permit,
this Agreement shall end. Regardless of the above, if, before this date, an
application for an exclusive appraisal permit or exclusive production permit has
been filed, the Agreement will remain in force in the perimeter to which the
exclusive appraisal permit or exclusive production permit relates until the
Government decides on the Contractor’s request.


If the Government rejects the application for an exclusive appraisal or
exclusive production permit, this Agreement will terminate. If an exclusive
appraisal permit or an exclusive production permit is granted, this Agreement
will remain in force for the granted Appraisal Perimeters or Production
Perimeters.


3.9. The expiration of this Agreement, or its termination for any reason
whatsoever, shall not end the obligations of the Contractor in relation to the
Agreement that were created before or at the time of said expiration or
termination.



ARTICLE 4: EXPLORATION WORK COMMITMENTS


4.1. The Contractor shall begin the geological and geophysical work provided for
in article 4.2 below, within three (3) months from the Effective Date.


4.2. During the first exploration period defined in article 3.1, the Contractor
shall perform at least the following work in the Delimited Region:
•
Acquisition, processing and interpretation of new 3D seismic covering a minimum
of two thousand km² (2,000 km²).



4.3. During the second exploration period defined in article 3.2, the Contractor
shall perform at least the following work in the Delimited Region:
•
Geological, geophysical (G&G) and engineering studies;

•
One (1) exploration well, firm.







11



--------------------------------------------------------------------------------




4.4. During the third exploration period defined in article 3.3., the Contractor
shall perform at least the following work in the Delimited Region:
•
Geological, geophysical (G&G) and engineering studies;

•
One (1) exploration well, firm.



4.5. Each of the exploration wells provided for in articles 4.3 and 4.4 shall
reach the lesser of either:
- at least one hundred (100) meters into the Albian; or
- at least two-thousand five hundred metres (2,500), minimum depth, below the
mud-line


In all cases, the exploration well can be stopped at a lesser depth if:


a) the base is at a depth that is less than the minimum contractual depth;


b) drilling the well presents an obvious danger;


c) rocky formations are found, the hardness of which does not allow, in
practice, the well to be drilled, or


d) petroleum formations are found that, in order to be crossed, require casings
to be installed for their protection, that do not allow for the minimum
contractual depth to be reached.


If any of the reasons listed above exists, the exploration well shall be
considered to have been drilled to the minimum contractual depth.


Notwithstanding any provision to the contrary in this Agreement, for the
purposes of this article 4, exploratory drilling shall be any drilling executed
in the Delimited Region outside any Appraisal Perimeter or any Production
Perimeter existing on the date on which the drilling operations begin.


The wellbores drilled within the context of an exclusive appraisal permit shall
not be considered as exploration wells and shall be governed by the provisions
of article 11.


4.6. In order to perform the exploration work defined in articles 4.2 to 4.4
under the Best Industry Practice, the Contractor agrees to invest at least the
following amounts:
a)
Four million Dollars (US $4,000,000) during the first exploration period defined
in article 3.1;

b)
Eighteen million Dollars (US $ 18,000,000) during the second exploration period
defined in article 3.2;

c)
Eighteen million Dollars (US $ 18,000,000) during the third exploration period
defined in article 3.3.



Notwithstanding the foregoing, if the Contractor, in an exploration period, has
performed its work commitments for an amount less than that indicated above, it
shall be considered as having performed its investment obligations for said
period. On the other hand, the Contractor shall perform all of the work
commitments specified for a given exploration period even if it requires an
investment greater than that specified above for said period.




12



--------------------------------------------------------------------------------




4.7. In the event that the Contractor, during a given exploration period, drills
one or more additional exploration wells, this or these additional exploration
wells may be carried forward to the period immediately thereafter if an
application is filed by the Contractor at the time of renewal of said
exploration period as specified in articles 3.2 and 3.3 above. This request,
which will not be refused without reasonable grounds, must be accompanied by the
work program that it agrees to perform during the exploration period subject to
the carried forward, and shall indicate the estimated and related costs.


4.8. Each entity constituting the Contractor, except PETROCI, shall provide the
Government with irrevocable bank guarantees that are acceptable to the
Government, corresponding to the investments stipulated in article 4.6
proportionally to their participation and to their obligation to contribute to
the Initial Participation of PETROCI, covering the performance of the minimum
exploration work programs indicated in articles 4.2, 4.3 and 4.4, as follows:
a)
Within no more than thirty (30) days after the Effective Date, the Contractor
shall provide a bank guarantee in the amount of four million Dollars (US$
4,000,000) to guarantee performance of the minimum exploration work program for
the first exploration period in accordance with article 4.2.

The amount of the bank guarantee shall be reduced by:
-
fifty percent (50%) of the original amount, i.e., two million Dollars (US
$2,000,000) following delivery by the Operator to the Government of a copy of
the contract for seismic data acquisition;

-
twenty-five percent (25%) of the original amount, i.e. one million Dollars (US
$1,000,000) following the start of said acquisition work;

-
twenty-five percent (25%)of the original amount, i.e. one million Dollars (US
$1,000,000) following completion of said acquisition work and after the Operator
sends the Government all reports and documents derived from performance of the
minimum exploration work program for the first exploration period.





b)
As of the start date of the second exploration period, the Contractor shall
provide a bank guarantee for an amount of eighteen million Dollars (US $
18,000,000) to guarantee performance of the minimum exploration work program
indicated in article 4.3. The amount of the bank guarantee, adjusted to reflect
the exploration wells drilled in advance during the previous exploration period
and carried forward to the next exploration period in accordance with article
4.7, will be reduced by:

-
fifty percent (50%) of the original amount, i.e., nine million Dollars (US
$9,000,000) following delivery by the Operator to the Government of a copy of
the contract for drilling;

-
twenty-five percent (25%) of the original amount; i.e., four million and five
hundred thousand Dollars (US $4,500,000) following the start of said drilling
works;

-
twenty-five percent (25%)of the original amount; i.e. four million and five
hundred thousand Dollars (US $4,500,000) following completion of the drilling
works and after the Operator sends the Government all reports and documents
derived from performance of the minimum exploration work program for the



13



--------------------------------------------------------------------------------




second period and, approved by the Government in accordance with this Agreement.


c)
As of the start date of the third exploration period, the Contractor shall
provide a bank guarantee for an amount of eighteen million Dollars
(US$18,000,000) to guarantee performance of the minimum exploration work program
indicated in article 4.4. The amount of the bank guarantee, adjusted to reflect
the exploration wells drilled in advance during the previous exploration period
and carried forward to the next exploration period in accordance with article
4.7, will be reduced by:

-
fifty percent (50%) of the original amount, i.e., nine million Dollars (US
$9,000,000) following delivery by the Operator to the Government of a copy of
the contract for drilling;

-
twenty-five percent (25%) of the original amount, i.e., four million and five
hundred thousand Dollars (US $4,500,000) following the start of said drilling
works;

-
twenty-five percent (25%) of the original amount, i.e. four million and five
hundred thousand Dollars (US $4,500,000) following completion of the drilling
works and after the Operator sends the Government all reports and documents
derived from performance of the minimum exploration work program for the third
period and, approved by the Government in accordance with this Agreement.





The above bank guarantees shall be issued in terms that are comparable to the
bank guarantee in Appendix 3 in accordance with the issuing bank and the
Government’s acceptance decision shall be made no later than ten (10) days from
the date the bank guarantee was submitted by the Contractor. After this period
has passed, the bank guarantee will be deemed to have been accepted.


4.9.    The Operator shall notify the Government of the completion of the
exploration work in the minimum exploration work program for a given exploration
period. If the bank guarantee shall be released in accordance with article 4.8,
within fifteen (15) days following notification by the Operator, the Government
shall notify the bank of the release of the bank guarantee in the necessary
amount or shall notify the Operator of its challenge relative to completion of
the minimum exploration work program. The bank guarantee shall be released in
accordance with the terms of article 4.8, unless a payment is due pursuant to
article 4.10, in which case the bank guarantee shall be released once this
payment is made.
4.10. If, for any reason except for a case of Force Majeure, the Contractor does
not complete the minimum work program for a given exploration period under
articles 4.2, 4.3 and 4.4, the Contractor shall pay an indemnity equal to the
amount of the bank guarantee as reduced in accordance with Article 4.8 and this
amount will be paid by the bank which issued the bank guarantee, under the terms
and within the time periods stated in the bank guarantee given for each
exploration period. Once payment has been made, this Agreement will terminate
and the Contractor will be released from any work commitments.



ARTICLE 5: PREPARATION AND APPROVAL OF THE ANNUAL WORK PROGRAMS AND BUDGETS




14



--------------------------------------------------------------------------------




5.1. At least two (2) months before the start of each Calendar Year, or for the
first year no later than two (2) months after the Effective Date, the Contractor
shall prepare and submit to the Government, for approval, an Annual Work Program
as well as the corresponding Budget, for the entire Delimited Region, specifying
the Petroleum Operations and the cost thereof that the Contractor proposes to
perform during the Calendar Year in question, or the portion of the Calendar
Year in question if an exploration period ends prior to the end of said Calendar
Year. In the event of renewal of the exclusive exploration permit, the
Contractor shall submit, within thirty (30) days following expiration of the
previous exploration period, an Annual Work Program as well as the corresponding
Budget for the first Calendar Year or the portion of the first Calendar Year of
the next exploration period.


5.2. If the Government wants to propose revisions or modifications to the
Petroleum Operations indicated in said Annual Work Program, within thirty (30)
days following receipt of said program, it shall notify the Contractor of its
intent to revise or modify it, presenting all justifications deemed appropriate.
In this case, the Government and the Contractor shall meet to study and agree
within fifteen (15) days thereafter the revisions or modifications requested and
establish, by mutual agreement, the Annual Work Program and the corresponding
Budget in the definitive form, according to the Best Industry Practice in the
international petroleum industry. Nevertheless, during the exploration period,
the Annual Exploration Work Program and the corresponding Budget prepared by the
Contractor after the meeting indicated above shall be considered to be approved
insofar as they satisfy the obligations established in article 4.


Each portion of the Annual Work Program and the Budget for which the Government
has not requested a revision or modification within thirty (30) days as
indicated above shall be performed by the Contractor within the specified time
period, subject to article 5.3.


If the Government fails to notify the Contractor of its intended revision or
modification within thirty (30) days as indicated above, the Annual Work Program
and the corresponding Budget submitted by the Contractor shall be considered to
be approved by the Government.


5.3. The Government and the Contractor acknowledge that the knowledge obtained
as the work is performed or special circumstances may justify certain changes to
certain details of the Annual Work Program. In this case, after notifying the
Government, the Contractor may make these changes, provided that the fundamental
objectives of said Annual Work Program are not modified.



ARTICLE 6: OBLIGATIONS OF THE CONTRACTOR REGARDING THE EXPLORATION PERIODS


6.1. The Contractor is responsible for the Petroleum Operations and consequently
shall provide the following for performing these operations:
•
all necessary funds,

•
all required machinery, equipment and materials,

•
all technical support, including the necessary personnel, subject to the
provisions of article 30.





15



--------------------------------------------------------------------------------




6.2. The Contractor is responsible for the preparation and performance of the
Annual Work Programs, which it shall perform according to the Best Industry
Practice in the international petroleum industry.


6.3. The Contractor shall take all reasonable and practical measures to:
a)
ensure the protection of aquifers encountered during the course of its work;

b)
perform the tests necessary to determine the value of significant shows
encountered during drilling and the commercial nature of discoveries of any
Hydrocarbons;

c)
prevent losses and discarding of Hydrocarbons produced and losses and discarding
of oil-based mud or any other product used in the Petroleum Operations according
to Best Industry Practice in the international petroleum industry.



6.4. All of the work and facilities established by the Contractor by virtue of
this Agreement, according to their nature and circumstances, shall be
constructed, installed, placed, indicated, beaconed, signalled, equipped and
maintained so as to permanently allow safe passage for navigation in the
Delimited Region, and notwithstanding the foregoing, the Contractor, in order to
facilitate navigation, shall install audio and visual equipment approved or
required by the appropriate authorities notified to the Contractor by the
Government, and maintain them to the complete satisfaction of said authorities
in accordance with the law in force in the Republic of Côte d’Ivoire.


6.5. In exercising its right to construct, perform work and maintain all
facilities necessary for purposes of this Agreement, the Contractor may not
disturb any public place such as cemeteries, religious buildings, government
buildings or those used for a public utility, without the prior consent of the
Government, and shall pay the indemnities dues for any damage it causes in
accordance with article 29.


6.6. The Contractor, during the Petroleum Operations, shall take all measures
necessary to preserve the environment and comply with Best Industry Practice in
the international petroleum industry and international conventions (and their
amendments) to which the Government is a party relative to ocean water pollution
by Hydrocarbons.


In order to prevent pollution, the Government, after consulting with the
Contractor, may decide to take any additional measures it deems necessary to
ensure preservation of the environment in accordance with the laws in force in
the Republic of Côte d’Ivoire and international conventions on the environment
to which the Government is a party.


6.7. The Contractor and its subcontractors shall have the obligation to give
preference to Ivoirian services and products, under equivalent conditions in
terms of price, quality, capacity, safety, environmental performance, term of
delivery and term of payment. Ivoirian services and products mean the services
produced or goods produced or supplied by a company that is registered in the
Republic of Côte d’Ivoire.


Unless otherwise agreed by the Government, the Contractor and its subcontracts
agree to call for bids from Ivoirian and foreign bidders for supply,
construction or service contracts for an estimated amount greater than five
hundred thousand Dollars (US $500,000) per contract in the exploration period,
and one million Dollars (US $1,000,000) per contract in the production period,
with the understanding that the Contractor shall not unnecessarily divide these
contracts.


16



--------------------------------------------------------------------------------






Copies of all contracts related to the Petroleum Operations shall be submitted
to the Government as soon as possible after the time of signature.


6.8. The Contractor agrees to give preference, under equivalent economic
conditions, to purchasing goods necessary for the Petroleum Operations instead
of renting or otherwise leasing them.


For this purpose, all lease agreements for an estimated amount greater than five
hundred thousand Dollars (US $500,000) shall be indicated by the Contractor in
the Annual Work Programs.



ARTICLE 7: RIGHTS OF THE CONTRACTOR RELATING TO EXPLORATION PERIODS


7.1. Notwithstanding the provisions of this Agreement, the Contractor shall be
entitled:
a)
to manage and control, under its entire responsibility, the Petroleum Operations
in the Delimited Region;

b)
to access any location within the interior of the Delimited Region in order to
perform the Petroleum Operations;

c)
to perform all acts, facilities, work, and operations necessary to perform the
Petroleum Operations both inside and outside of the Delimited Region. The
Contractor may choose the location of the facilities during the exploration
periods in accordance with the regulations in force in the Republic of Côte
d’Ivoire at such a location subject to (i) approval by the Government, which
shall not be refused without a valid reason and (ii) conditions of article 2.3
and articles 6.4 to 6.6; and

d)
to exercise the rights conferred hereunder, through agents and independent
contractors, and consequently to pay all of the related fees and expenses in the
currency of choice of the Contractor, in accordance with the provisions of
article 23.



7.2. The agents, employees and representatives of the Contractor or its
independent subcontractors, for the purposes of the Petroleum Operations, may
freely enter or exit the Delimited Region and access all facilities established
by the Contractor.


7.3. The Contractor shall be entitled, by paying royalties in effect in the
Republic of Côte d’Ivoire, to remove and use soil from under standing timber
forests, sand, clay, lime, gypsum, stone and other similar substances necessary
for performing the Petroleum Operations.


The Contractor, after reaching an agreement with the Government, may reasonably
use these materials to perform the Petroleum Operations, free of charge, when
they are located on land owned by the Government and placed near the land where
the Petroleum Operations are being performed.


The Contractor, without making any payment, may take or use the water needed for
the Petroleum Operations, provided that existing irrigation or navigation is not
disturbed and that the land, homes or livestock watering places are not deprived
from a reasonable quantity of water.








17



--------------------------------------------------------------------------------









ARTICLE 8: ACTIVITY REPORTS DURING EXPLORATION PERIODS AND SURVEILLANCE OF
PETROLEUM OPERATIONS


8.1. Subject to the provisions of article 8.4 below, the Government shall own
and freely dispose of all original data and all final technical documents
related to the Petroleum Operations, including but not limited to records,
samples, geological, geophysical, petrophysical, drilling and production
reports.


8.2. The Contractor agrees to provide the Government with the following
periodical reports:
a)
daily reports on the drilling activities;

b)
weekly reports on geophysical activities;

c)
within thirty (30) days following each Calendar Quarter, a report on the
Petroleum Operations performed, as well as a detailed statement of Petroleum
Costs for the previous Calendar Quarter;

d)
before the end of February of each Calendar Year, an annual report on the
Petroleum Operations performed, as well as a detailed statement of the Petroleum
Costs for the previous Calendar Year.



8.3. Furthermore, the following reports or documents shall be provided to the
Government, when they are prepared or obtained:
a)
a copy of the geological study and summary reports as well as the related maps;

b)
a copy of the geophysical surveys, reports on measurements, studies and
geophysical interpretation, maps, profiles, sections or other related documents,
and, upon the request of the Government, the original or an official copy of the
recorded seismic magnetic tapes;

c)
a copy of the installation and test bore completion reports for each wellbore,
as well as a full set of recorded logs;

d)
a copy of the test reports or production test reports as well as any study
related to the bringing of a well on-stream or into production;

e)
a copy of reports related to analyses performed on core bores and fluid
analysis.



All maps, sections, profiles, logs and other geophysical documents shall be
provided on transparent media suitable for subsequent reproduction.


A representative portion of core bores and drilling cuttings taken from each
well and samples of fluids produced during the tests or production tests shall
also be provided to the Government within a reasonable time period, and no later
than sixty (60) days after the closure of the wells.


Upon expiration, or in the event of waiver or termination of this Agreement, the
original final technical documents and samples related to the Petroleum
Operations, including magnetic tapes, if so requested, shall be sent to the
Government.


After having previously advised the Contractor, the Government may at any
reasonable moment, during normal working hours and in accordance with the
current security regulations, access the


18



--------------------------------------------------------------------------------




Contractor’s files related to the Petroleum Operations, at least one copy of
which shall be retained in the Republic of Côte d’Ivoire.


8.4. The Parties agree to treat as confidential and not disclose to third
parties any or all of the documents and samples related to the Petroleum
Operations, during all exploration periods, as defined in article 3, during all
appraisal periods, during all production periods, and in the event of the waiver
of one zone, until the date of said waiver with respect to the documents and
samples referring to the abandoned zone.


Nevertheless, the Government and each entity comprising the Contractor may at
any time authorise access to these documents and samples by third parties of
their choice. These may examine the documents and samples related to the
Petroleum Operations and shall agree to treat them as confidential.




Notwithstanding the above, each entity comprising the Contractor can freely
disclose the confidential data and information:


i.
to any company interested in good faith in a potential assignment/acquisition or
in an assistance in respect of the Petroleum Operations, after obtaining from
this company, a commitment to keep such data and information confidential and to
use them for the sole purpose of the aforesaid assignment or assistance;

ii.
to any Affiliated Company of an entity comprising the Contractor, as well as to
any external professional advisor, taking part in the Petroleum Operations,
after obtaining a similar confidentiality commitment from the latter;

iii.
to any bank or financial institution from which the Contractor seeks or obtains
financing, after obtaining a similar confidentiality commitment from such
institution;

iv.
when and to the extent that the regulations of a recognized stock exchange or of
a supervising or auditing administrative authority require it from one of the
entities comprising the Contractor or one of its Affiliated Companies;

v.
in the context of any judiciary, administrative or arbitral litigation procedure
or if required by applicable law.



If it so deems necessary, the Government may decide to extend the period of
confidentiality indicated in this article 8.4.


8.5. The Contractor shall keep the Government informed of its activities. In
particular, the Contractor shall notify the Government as soon as possible, and
at least fifteen (15) days in advance, of all Petroleum Operations forecast for
the Delimited Region, such as geological campaigns, seismic campaigns,
commencement of drilling, platform installation and any other important
operation mentioned within the approved Annual Works Program.


In the event that the Contractor decides to abandon a wellbore, it shall so
notify the Government within at least forty-eight (48) hours in advance of the
abandonment.


8.6. One or more duly authorised representatives of the Government may, during
normal business hours, after notice to the Operator, monitor the Petroleum
Operations and, at reasonable intervals, inspect the work, facilities,
equipment, materials, records and books related to the Petroleum Operations,
provided that it does not cause a delay that may be detrimental to proper
development of such operations. This representative specifically shall be
entitled to be present during the


19



--------------------------------------------------------------------------------




testing and abandonment of any well. It is understood that the notice will be
given to the Operator sufficiently in advance to allow compliance with the
Operator's rules in relation to security, health and safety rules, and to avoid
any interference, obstruction or undue delay in the carrying out of the
Petroleum Operations.


In order to allow the above-mentioned rights to be exercised, the Contractor
shall provide the representatives of Government with reasonable assistance,
especially with regard to insurance cover, means of transport, lodging, and duly
justified assignment expenses, provided such does not violate any law applicable
to a Party.


8.7. The Contractor shall inform the Government as soon as possible of any
discovery of mineral substances within the Delimited Region.



ARTICLE 9: LAND OCCUPANCY


9.1. The Government, without monetary consideration, shall make available to the
Contractor, solely for the needs of the Petroleum Operations, the land it owns
that is necessary for said Operations. The Contractor may build and maintain,
above and below that land, the facilities necessary for the Petroleum
Operations.


The Contractor may not request the use of such land if it actually does not need
it, and it shall refrain from claiming any land occupied by buildings or
properties used by the Government. It is understood that the land belonging to
public institutions or agencies under State control are not considered to be
Government land.


The Contractor shall compensate the Government for any damage to land caused by
the construction, use and maintenance of its facilities on said land. This
indemnity will make up the recoverable Petroleum Costs.


The Government shall authorise the Contractor to construct, use and maintain a
telephone, telegraph and piping system, above or below ground and throughout the
land not owned by the Government, without claiming any compensation, provided
that the Contractor causes the least damage possible to this land and in
exchange pays the owners of this land reasonable compensation established by
mutual agreement.


9.2. The rights to land owned by individuals necessary to perform the Petroleum
Operations shall be acquired by a direct agreement between the Contractor and
the individual in accordance with current legislation in the Republic of Côte
d’Ivoire. In the event of disagreement, the Contractor may seek recourse through
the Government, which will use eminent domain expropriation for public utility
purposes, at the expense of the Contractor. In establishing the value of these
rights, its intended purpose by the Contractor shall not be taken into
consideration, and the Government agrees that no law or proceedings for said
acquisition shall play a role in assigning an excessive value nor a confiscation
value. These rights acquired by the Government shall be recorded in its name,
but the Contractor may use them for the needs of the Petroleum Operations, free
of charge, throughout the duration of this Agreement. The Government warrants
that the Contractor shall be protected with respect to the use and occupancy of
this land as if it had title to the property.



ARTICLE 10: USE OF THE FACILITIES




20



--------------------------------------------------------------------------------




10.1. For the needs of the Petroleum Operations, the Contractor shall be
entitled to use, under general law conditions in the Republic of Côte d’Ivoire,
any railroad, road, airport, runway, canal, river, bridge, body of water and
telephone or telegraph network in the Republic of Côte d’Ivoire, whether owned
by the Government or any private business, by means of paying royalties in
accordance with the laws that apply in the Republic of Côte d’Ivoire or those
that are fixed by agreement but which will not be higher than the prices and
tariffs provided to Third Parties for similar services.


Subject to approval by the Government, the Contractor shall also be entitled to
use, at its own expense and risk, in accordance with the laws and regulations
that apply in the Republic of Côte d’Ivoire and in accordance with the Best
Practice of the international petroleum industry, the additions and changes to
the facilities that are already in existence for the transport, the treatment or
the storage of the Hydrocarbons, provided that such a right does not fetter the
rights of Third Parties and does not cause them prejudice and that the additions
and changes are necessary for the profitable exploration of the Hydrocarbons
coming from the Delimited Region.


The Contractor will also be entitled, for the needs of the Petroleum Operations,
to use all overland, ocean or air transportation resources for transporting its
employees or equipment, provided that it complies with the laws and regulations
that apply in the Republic of Côte d’Ivoire in using these means of transport.


10.2. The Government shall have the right to use any means of transport and
communication put in place by the Contractor, through the payment of fair
compensation to be fixed by mutual agreement, but which shall not be higher than
the prices and rates granted to Third Parties for similar services, provided
that, in the opinion of the Contractor, this use by the Government does not
hinder the Petroleum Operations nor prejudice them.


Under the same conditions, in the event of national need, specifically national
catastrophes, cataclysmic events, domestic or foreign perils, the Contractor
shall make its resources available to the Government at its request.


10.3. This Agreement shall in no way limit the Government’s right to build,
operate and maintain on, under and throughout land made available to the
Contractor for the needs of the Petroleum Operations, roads, railroads,
airports, runways, canals, bridges, flood control projects, police stations,
military facilities, pipelines, telegraph and telephone lines, provided that
this right is not exercised in such a way as to jeopardise or hinder the rights
of the Contractor pursuant to this Agreement, or the Petroleum Operations, or is
detrimental to them, except in the case of national need.


Likewise, the Government may authorise persons to construct, operate and
maintain the facilities in the Delimited Region provided that this right does
not compromise or hinder the rights of the Contractor pursuant to this Agreement
or the Petroleum Operations, or is not detrimental to them, except in the case
of national need.



ARTICLE 11: APPRAISAL OF A HYDROCARBONS DISCOVERY


11.1. In the event that the Contractor discovers Hydrocarbon shows in the
interior of the Delimited Region, it must notify the Government as soon as
possible and submit, within thirty (30) days following the date of provisional
shutting in or abandonment of the discovery well, a report providing all
information relative to said discovery.


21



--------------------------------------------------------------------------------






11.2. If the Contractor wants to perform the appraisal work for the Hydrocarbons
discovery indicated in article 11.1 above, it shall submit to the Government for
approval, within twelve (12) months following the date of notification of said
discovery, a permit application for the duration of said works and the
corresponding estimated Budget, as well as a map establishing the boundaries of
the Appraisal Perimeter, for examination and approval by the Government.


The provisions of articles 5.2 and 5.3 shall apply, mutatis mutandis, to said
appraisal program with regard to approval and performance, with the
understanding that the submitted program cannot be rejected or modified by the
Government if it complies with the Best Industry Practice in the international
petroleum industry.


Notwithstanding any provisions to the contrary in this Agreement, the term for
notification defined in articles 11.1 and 11.2 shall apply even in the event of
expiration of an exploration period. The Government and the Contractor shall
agree on the provisional Appraisal Perimeter that shall remain valid while the
Contractor submits the application indicated in article 11.2 until expiration of
the period indicated in the first section of article 11.2.


11.3. If the Contractor meets the conditions indicated in article 11.2, the
Government shall grant it an exclusive appraisal permit for a term of four (4)
years from the date of approval of the appraisal work program and the
corresponding Budget, for the Appraisal Perimeter established in said program.
Notwithstanding any specific provisions of this article, the Contractor,
throughout the validity of said exclusive appraisal permit, shall be subject to
the same system as that applicable to the exclusive exploration permit.


11.3.1. If the Government grants an exclusive appraisal permit under article
11.3, the Contractor shall then diligently perform the appraisal work program
for the discovery in question, specifically drill the appraisal well and perform
the production tests established in said program.


At the request of the Contractor, notified at least thirty (30) days before
expiration of the appraisal period defined in article 11.3 above, the duration
of said period may be extended for a maximum of twelve (12) months, provided
that this extension is justified by the drilling of boreholes and production
tests for the appraisal program.


11.3.2. Within three (3) months from the completion of the appraisal work, and
no later than thirty (30) days before expiration of the appraisal period, the
Contractor shall provide the Government with a detailed report providing all
information relative to the discovery and its appraisal.


11.3.3. If the Contractor believes, after performing the appraisal work, that
the Field corresponding to the Hydrocarbons discovery is commercial, it shall
also submit to the Government, along with the above-mentioned report, an
exclusive production permit application defined in article 11.3.2 above,
accompanied by a detailed development and production plan for said Field that
specifically includes the following:


a)
the planned boundaries of the Production Perimeter requested by the Contractor,
so that it covers the area defined by the enclosure of the field identified in
article 11.1, as well as all technical justification concerning the scope of
said Field;



22



--------------------------------------------------------------------------------




b)
an estimate of the reserves in place, recoverable, proven and probable reserves,
and the corresponding annual production, as well as a study of any recovery and
enhancement methods for Crude Oil associated products, such as Associated
Natural Gas;

c)
an item-by-item description of the facilities and work necessary for production,
such as the number of development wells, the number and characteristics of pads,
pipelines, production, processing, storage and loading facilities;

d)
the estimated performance schedule and the planned date to begin production, and

e)
the estimated investments and production expenses, as well as an economic
evaluation confirming the commercial nature of the discovery identified in
article 11.1.



11.3.4. The commercial nature of one or more Hydrocarbon Fields shall be
evaluated at the discretion of the Contractor, provided that after the appraisal
work, it submits to the Government the economic study indicated in article
11.3.3 e) confirming the commercial nature of said Field(s).


A Field may be declared to be commercial by the Contractor after having
considered the operational and financial data collected during the performance
of the exploration programme and the appraisal program, and including but not
limited to the recoverable Hydrocarbon reserves, the durable production levels,
the availability of the commercial markets and other technical and economic
factors and according to the Best Industry Practice in the international
petroleum industry.


11.3.5. In order to evaluate the commercial nature of the Field(s), the
Government and the Contractor shall meet within ninety (90) days following
submission of the development and production plan accompanied by the economic
evaluation.


11.3.6. The development and production plan submitted by the Contractor shall be
approved by the Government, which may not be withheld without a valid reason.
Within ninety (90) days following submission of said plan, the Government may
propose revisions or changes to the plan, notifying the Contractor with all
necessary justifications. In this case, the Parties shall meet as soon as
possible to examine the revisions or modifications requested and to establish
the plan in its definitive form by mutual agreement; the plan shall be
considered to be approved by the Government as of the date of said agreement.
If the Government fails to notify the Contractor of its proposed revision or
modification within ninety (90) days as indicated above, the development and
production plan submitted by the Contractor shall be considered to be approved
by the Government upon expiration of said term.


11.4. When the Contractor does not wish to perform the appraisal work for the
Hydrocarbons discovery indicated in article 11.1, the provisions of article 3.8
shall be applicable.


11.5. If, after the appraisal period defined in article 11.3., the Contractor
justifies that bringing the evaluated Field on-stream is not very profitable due
to current economic circumstances and that other discoveries are likely to be
made in the rest of the Delimited Region that will allow all of the discoveries
to be cumulatively declared to be commercial, it may petition the Government to
allow it to retain its rights to the area delimiting the discovery for a
duration that may not under any circumstances exceed that of all of the
exploration periods.


11.6. If, for reasons that are not technically justified, the Contractor:
a) has not, within twelve (12) months following notification to the Government
of a Hydrocarbon discovery, applied for an exclusive appraisal permit or


23



--------------------------------------------------------------------------------




b) has not begun the appraisal work for said discovery within six (6) months
after having obtained the exclusive appraisal permit or
c) within eighteen (18) months after completing the appraisal work, does not
declare the discovery commercially viable,


the Government may request the Contractor abandon its rights to the area
presumed delimits the said discovery without any indemnity in favour of the
Contractor.


If, within sixty (60) days following the Government’s request, the Contractor
has not requested an exclusive appraisal permit, nor commenced the appraisal
works nor declared that the discovery is commercially viable, if appropriate,
the Contractor shall then abandon said area and shall lose all rights to the
hydrocarbons that may be produced from said discovery; any area so relinquished
shall be deducted from the areas to be relinquished pursuant to article 3.5.


11.7. Any quantity of Hydrocarbons produced from a discovery before it is
declared to be commercial, if it is not used for the needs of the Petroleum
Operations or lost, but if it is sold, shall be measured in accordance with the
provisions of article 15.9 and included in the Total Production for application
of the provisions of articles 16, 17 and 21.


11.8. Notwithstanding any provisions to the contrary in this article 11, if the
Contractor believes that it can directly develop and produce a Hydrocarbons
discovery without first performing all of the appraisal work, it may submit an
exclusive production permit application accompanied by a detailed development
and production plan in accordance with article 11.3.3, provided that it is able
to justify in said plan that it has compiled sufficient information, especially
with regard to production tests, showing that it is not necessary to perform
appraisal work.



ARTICLE 12: GRANTING AN EXCLUSIVE PRODUCTION PERMIT RELATING TO A COMMERCIAL
DISCOVERY


12.1. A commercial Hydrocarbons discovery gives the Contractor the exclusive
right, if it submits an application under the conditions established in article
11.3.3, to obtain for such discovery an exclusive production permit covering the
corresponding Production Perimeter.


12.2. If the Contractor makes several commercial discoveries in the Delimited
Region, each of them, in accordance with the provisions of article 12.1, shall
entitle the Contractor to an exclusive production permit, each corresponding to
a Production Perimeter. The number of exclusive production permits and of
related Production Perimeters in the Delimited Region is unlimited.


12.3. If, during the course of the work subsequent to granting the exclusive
production permit, it appears that the area defined by the enclosure of the
Field in question is greater than that initially projected in accordance with
article 11.3.3, the Government shall grant the Contractor, within the context of
the exclusive production permit already issued, an additional area so that the
entire Field is covered by the Production Perimeter, provided, however, that the
Contractor provides the Government, along with its application, with technical
documentation justifying the requested extension.


12.4. In the event that a Field declared commercial extends beyond the limits of
the Delimited Region, to areas that have been attributed to other entities, the
Contractor, at the Government’s written request, and after submission of a
development and production plan for the said Field, by the Contractor or the
owner(s) of the adjacent areas, must develop the mentioned Field in


24



--------------------------------------------------------------------------------




association with the owner(s) of the adjacent areas according to the provisions
of a “unitization” agreement.


In this case, the Contractor and the owner(s) of the adjacent areas agree to
submit a joint development and production plan (“Joint Plan”) for approval by
the Government within no more than twelve (12) months after the Government makes
its request.


The Joint Plan must comply with the Best Industry Practice in the international
petroleum industry and will be treated in accordance with the provisions of
article 11.3.6.


If the Contractor and the owner(s) of the adjacent areas do not submit the Joint
Plan for approval by the Government within twelve (12) months as indicated
above, the Government will appoint an independent consultant, from the lists of
four (4) consultants proposed by each of the Contractor and the owner(s) of the
adjacent areas within thirty (30) days after expiry of the above-mentioned
twelve (12) month period.


The consultant so appointed by the Government shall prepare, in accordance with
the Best Industry Practice in the international petroleum industry and within a
period of ninety (90) days, a Joint Plan, based on the previous development
plans submitted by the Contractor and by the owner(s) of adjacent areas. During
this procedure, the consultant shall consult with the Parties and keep them
regularly informed. At the end of his or her work, the consultant must submit
the Joint Plan to the Government, to the Contractor and to the owner(s) of the
adjacent areas.


The Government, the Contractor and the owner(s) of the adjacent areas shall meet
as promptly as possible to examine any proposed reviews and changes, and by
mutual agreement, establish the final version of the Joint Plan.


12.5. In the event that a Field that is declared to be commercial extends beyond
the limits of the Delimited Region into a block that has not yet been assigned
or that has not yet been negotiated with another company, the Government will
give priority to the Contractor, according to the conditions defined in an
agreement, for said adjacent block, if the Contractor so requests.



ARTICLE 13: DURATION OF THE PRODUCTION PERIOD


13.1. The duration of an exclusive production permit, during which time the
Contractor is authorised to produce a commercial Field, is set at twenty-five
(25) years from the date on which it is granted as stated in article 12.


If, upon expiry of the twenty-five (25) year production period defined above,
the commercial production of a Field is still possible, the Government will
authorise the Contractor, upon the latter’s grounded request submitted at least
twelve (12) months before the mentioned expiry, to, within the framework of this
Agreement, continue production of the said Field during an additional period
including the remaining commercial production period for the Field, where such
duration cannot exceed ten (10) years, conditional on the Contractor having
fulfilled its obligations during the current production period.


If, upon expiration of this additional production period, commercial production
of said Field is still possible, the Contractor may request the Government, at
least twelve (12) months before said expiration, to authorise it to pursue
production of said Field, within the context of this Agreement, during an
additional period to be agreed.


25



--------------------------------------------------------------------------------






13.2. The Contractor may at any time waive any or all of an exclusive production
permit, subject to advance notice of at least six (6) months, which may be
reduced with the consent of the Government. This advance notice shall be
accompanied by the list of measures that the Contractor waiving the permit
agrees to take, in accordance with the Best Industry Practice in the
international petroleum industry, at the time of such waiver, which shall not
become effective until after the required abandonment.


13.3. The exclusive production permit may be withdrawn in the following cases:
a) the stopping of the development or production work in a Field declared to be
commercial, during an uninterrupted term of at least six (6) months, except in
the case of Force Majeure in accordance with article 33, without the approval of
the Government, or
b) the abandonment of production of a Field with the exception of the provisions
of article 13.2.


In the case of a Natural Gas Field, if the Natural Gas buyer(s) were unable or
were unwilling to take delivery of the Natural Gas production under normal
commercial conditions for a period of at least six (6) months, the Contractor
may refer the matter to the Government in writing and the Contract will be
extended for a period that is equal to that during which the production work was
interrupted.


13.4. Upon expiration, waiver or withdrawal of the last exclusive production
permit granted to the Contractor, this Agreement shall end.


13.5. The expiration or termination of this Agreement for any reason whatsoever
shall not put an end to the Contractor’s obligations created before or at the
time of such expiration or termination and that must be performed, especially
with regard to the provisions of article 20.


13.6. In the event of waiver by the Contractor of any or all of a Production
Perimeter or withdrawal or expiration of an exclusive production permit, if the
Government believes that production of the Field in question may be pursued by a
new operator, the Government shall be entitled to have it produced, without any
consideration for the Contractor. The Parties and the new operator will consult
with each other in relation to a transition plan so as to ensure production
continuity. In such a case, the Contractor will be released of all commitments
and all liability resulting from this Agreement, especially the abandonment
obligations provided under article 20.16.



ARTICLE 14: PRODUCTION OBLIGATION


14.1. For any Field entailing the grant of an exclusive production permit, the
Contractor agrees to perform, at its expense and its own financial risk, all
Petroleum Operations that are appropriate and necessary for production of said
Field.


14.2. If the Contractor establishes, during the development period or during the
production period, that production of a Field is not commercially profitable,
although an exclusive production permit was granted in accordance with the
provisions of article 12.1, the Government agrees to not require the Contractor
to continue production of this Field.


In this case, the Government, at its discretion, may withdraw the exclusive
production permit in question from the Contractor, without any consideration for
the Contractor, subject to sixty (60) days advance notice, and the provisions of
articles 13.6 and 20 shall be specifically applicable.


26



--------------------------------------------------------------------------------







ARTICLE 15: OBLIGATIONS AND RIGHTS OF THE CONTRACTOR RELATED TO EXCLUSIVE
PRODUCTION PERMITS


15.1. The Contractor shall begin the development work presented within the
development and production plan within no more than six (6) months after
approval of the development and production plan set forth in article 11.3.6.,
and shall pursue it with the maximum diligence.


In accordance with article 14.2, the Contractor agrees to produce all of the
Hydrocarbons contained in the Production Perimeter, under economically viable
conditions.


15.2. The provisions of articles 5, 6, 7, 8, 9 and 10 are also applicable,
mutatis mutandis, within the context of exclusive production permits.


15.3. The Contractor is entitled to build, use, operate and maintain all
Hydrocarbons storage and transport facilities that are necessary for the
production, processing, transportation and sale of the Hydrocarbons produced, in
accordance with the conditions set forth in this Agreement.


The Contractor may determine the layout and placement of pipelines within the
Republic of Côte d’Ivoire necessary for the Petroleum Operations, but it must
submit the plans that are in accordance with Best Industry Practice in the
international petroleum industry and the regulations in force in the Republic of
Côte d’Ivoire to the Government for approval before beginning work; all
pipelines crossing or along roads or passages (other than those used exclusively
by the Contractor) shall be constructed so as to not disturb said roads or
passages.


The transportation conditions and the security regulations for these projects
shall be the subject of an agreement between the Parties.


15.4. The Contractor, within the limit and for the duration of the excess
capacity of a pipeline or a processing, transportation or storage facility built
for the needs of the Petroleum Operations, may be required to accept the passage
of Hydrocarbons from production other than that of the Contractor, provided
that:
a) this passage is not detrimental to the Petroleum Operations, and
b) a reasonable tariff covering normal compensation of funds invested to
construct and operate the pipeline or facility is question is paid by the user.


The Contractor shall determine an order of priority should there be a passage of
Hydrocarbons from one (1) or more other operations. The tariffs and the order of
priority will be subject to the Government’s prior approval.


15.5. Upon obtaining an exclusive production permit, the Contractor agrees to
diligently perform the development drilling, spaced apart to guarantee, in
accordance with the Best Industry Practice in the international petroleum
industry, so as to maximise the economic recovery of the Hydrocarbons contained
in the Field in question.


15.6. The Contractor must observe Best Industry Practice in conducting the
development and production operations, so as to maximise the economic recovery
of the Hydrocarbons, and to carry out assisted recovery studies.




27



--------------------------------------------------------------------------------




15.7. The Contractor shall provide the Government with all reports, studies,
results of measurements, tests, and documents that enable it to control proper
production of each Field.


The Contractor must specifically take the following measures in each production
well:


a)
monthly test of production and of gas/oil ratio, and

b)
semi-annual measurement of the reservoir pressure of the Field.



15.8. The Contractor agrees, from each Field, to produce annual quantities of
Hydrocarbons according to the provisions of article 15.6.


The annual production rates of each Field shall be submitted by the Contractor,
together with the Annual Work Programs indicated in article 5, for approval by
the Government, which shall not be refused if the Contractor provides
technically and economically justified arguments.


15.9. The Contractor shall measure, by using, after Government approval, a
measuring instrument, the measuring tools and procedures in accordance with Best
Industry Practice in the international petroleum industry, at a point
established by mutual agreement between the Parties, all Hydrocarbons produced
after extracting water and sediments, with the exception of:
a) Hydrocarbons used for the Petroleum Operations, and
b) inevitable losses.


The Government shall be entitled to examine these measures and to verify the
devices and procedures used, or have them verified.


If the Contractor wishes to modify said measurement devices and procedures, it
shall first obtain the approval of the Government.


When the devices and procedures used have resulted in an over- or under-estimate
of the measured quantities, the error shall be considered to exist as of the
date of the last calibration of the devices, unless otherwise justified, and the
appropriate adjustment shall be made for the period during which this error
exists.



ARTICLE 16: RECOVERY OF PETROLEUM COSTS RELATING TO CRUDE OIL AND PRODUCTION
SHARING


16.1. Since beginning regular production of Crude Oil, the Contractor shall sell
all production of Crude Oil obtained from the Delimited Region, in accordance
with the provisions below defined.


16.2. To recover the Petroleum Costs, the Contractor may take, free of charge
every Calendar Year, a portion of the production of Crude Oil which under no
circumstances shall exceed seventy-five percent (75%) of the Total Production of
Crude Oil of the Delimited Region, or only a lesser percentage that would be
necessary and sufficient to recover the Petroleum Costs actually incurred and
paid.


If, during the course of a Calendar Year, the Petroleum Costs not yet recovered
by the Contractor pursuant to the provisions of this article, exceed the
equivalent ofseventy-five percent (75%) of the value of the Total Production of
Crude Oil from the Delimited Region, the balance of the


28



--------------------------------------------------------------------------------




Petroleum Costs that cannot be recovered in the Calendar Year in question shall
be carried forward to the following Calendar Year(s) until recovery in full of
the Petroleum Costs.


The Contactor will benefit from a twenty per cent (20%) investment credit
applied to Development Expenditures actually incurred as part of the execution
of the development plan(s) approved by the Government including subsequent
amendments submitted by the Contractor and approved by the Government even if
these Development Expenditures are made after the start of production
("Investment Credit"). The Investment Credit will be applied annually at a
single time on the relevant Development Expenditures, will not be capitalizable,
and will be added to the Development Expenditures that the Contractor will be
entitled to recover in respect of the Petroleum Costs in accordance with this
article 16.2.


16.3. The quantity of Crude Oil from the Delimited Region remaining during the
course of each Calendar Year after the Contractor has taken from the Total
Production of Crude Oil the portion necessary for recovery of the Petroleum
Costs in accordance with the provisions of article 16.2, hereinafter referred to
as “Remaining Production,” shall be shared between the Government and the
Contractor in the following manner:




Portion of Total Daily Production of Crude Oil
(in Barrels/day)
Contractor’s Participating Interest in the Remaining Production
From 0 to 50,000
From 50,001 to 100,000
From 100,001 to 150,000
Over 150,000
62% multiplied by H
57% multiplied by H
52% multiplied by H
47% multiplied by H



The “H” factor is defined as follows:


•
for a Crude Oil price between $50 and $200 per barrel:

H = 1.629 – 0.141 Ln (Deflated Crude Oil price in December 2011),
Ln being the natural Logarithm.


In any event, it is understood that:


•
for a price of Crude Oil less than $50 per barrel: H = 1.08



•
for a price of Crude Oil greater than $200 per barrel: H = 0.88



The deflation is calculated based upon the “Consumer Price Index, CPI” of the
United States of America (USA) according to the following formula:


P (M, Dec 2011) = P(M) x CPI (Dec 2011)
CPI(M)


where:


P(M, Dec 2011): Crude Oil price for month M deflated for December 2011;


29



--------------------------------------------------------------------------------




P (M): Crude Oil price for month M;
CPI (M): U.S. Consumer Price Index for month M;
CPI (Dec. 2011): U.S. Consumer Price Index for December 2011.


Unless otherwise agreed, the Consumer Price Indices of the United States of
America (CPI) are provided by the “US Bureau of Labor Statistics/All Urban
Consumers/U.S. city average/All items” on the website “www.bls.gov/cpi“.


In the event the above-mentioned index no longer exists, the Parties shall agree
to choose another index within ninety (90) days following the date on which the
index ceased to exist. If no agreement on a new substitution index is reached
within ninety (90) days, the Parties may, in respect of Petroleum Costs, hire an
independent consultant so as to propose, within ninety (90) days, a similar
index that will be imposed on the Contractor.


In the event agreement is not reached concerning the above-mentioned ninety (90)
days, the Government will, within thirty (30) days appoint a consultant to
propose a new index within sixty (60) days after their appointment by the
Government. The consultant’s costs and expenses are Petroleum Costs that are
recoverable under this Contract.


When the cumulative production of Crude Oil in the Delimited Region reaches
twenty-five (25) million barrels, the Contractor’s share in the Remaining
Production (before application of the H factor) shall decrease by one half of
one percent (0.5%) for each applicable portion of production.


When the cumulative production of Crude Oil in the Delimited Region reaches
fifty (50) million barrels, as well as for each twenty-five (25) million
incremental barrels, the Contractor’s share in the Remaining Production (before
application of the H factor) shall decrease by one percent (1%) for each
applicable portion of production up to a cumulative limit of one hundred and
fifty (150) million barrels is reached.


When the cumulative production in the Delimited Region reaches one hundred and
fifty (150) million barrels, no further reduction of the Contractor’s share
shall be applied.


By way of example, for a daily production that amounts to between 0 and 50,000
barrels/day, the Contractor’s share in the Remaining production is of 62%
multiplied by H.


When cumulative production reaches 25,000,000 barrels, the Contractor’s share in
the Remaining production becomes:


•
62% - (62% x 0.5%) = 61.69% multiplied by H



When cumulative production reaches 50,000,000 barrels, the Contractor’s share in
the Remaining production becomes:


•
61.69% - (61.69% x 1%) = 61.0731% multiplied by H



When cumulative production reaches 75,000,000 barrels, the Contractor’s share in
the Remaining production becomes:


•
61.0731% - (61.0731% x 1%) = 60.462369% multiplied by H



30



--------------------------------------------------------------------------------






When cumulative production reaches 100,000,000 barrels, the Contractor’s share
in the Remaining production becomes:


•
60.462369% - (60.462369% x 1%) = 59.85774531% multiplied by H



When cumulative production reaches 125,000,000 barrels, the Contractor’s share
in the Remaining production becomes:


•
59.85774531% - (59.85774531% x 1%) = 59.2591678569% multiplied by H



When cumulative production reaches 150,000,000 barrels, no reduction will be
made to the Contractor’s share in the Remaining production, and the Contractor’s
share in the Remaining Production is maintained at 59.2591678569% multiplied by
H


The State’s share in the Remaining Production is equal to the Remaining
Production after recovery of the Petroleum Costs, less the Contractor’s share as
calculated above.


For application of this article, the Total Daily Production of Crude Oil shall
be the average rate of daily Total Production of Crude Oil at the wellheads
during the Calendar Month in question.


Thus, for a given Total Daily Production of Crude Oil, the Contractor shall take
the portion necessary for recovery of the Petroleum Costs as provided in article
16.2, in each portion of Total Daily Production of Crude Oil defined in the
table above before sharing the Remaining Production between the Government and
the Contractor according to the rates agreed as above.


For purposes of applying the tax legislation of the Republic of Côte d’Ivoire,
the quantity of Crude Oil that the Government shall receive during the course of
each Calendar Year, pursuant to this article 16.3, shall include the portion
necessary to pay all tax(es) of the Contractor in the Republic of Côte d’Ivoire
that may be imposed on its income. The Government agrees to pay on this portion
all income tax(es) in the name and on behalf of the Contractor, and to send the
Contractor the official vouchers for these payments as set forth in article
17.6. In order to determine the value of said portion necessary for payment of
income tax, the Government shall use the sales price defined in article 18. The
share of Crude Oil made available to the Government representing income tax
shall be determined separately and specified in accordance with the provisions
of this article.[NOTE: FOR DISCUSSION ON 18 DECEMBER 2017]


However, notwithstanding the above, it is agreed that each entity constituting
the Contractor may choose to pay directly in cash the tax on its industrial and
commercial profits for any given Fiscal Year.
In this case, the tax will be paid by the entity concerned in instalments:
- simultaneously to the payments to be made by PETROCI under article 16.6 below;
or
- within forty-five (45) days running from the date the Government removed its
part in the Remaining Production, in the event that the Government, in
accordance with article 16.5, chooses to receive all of its share in kind.




31



--------------------------------------------------------------------------------




The instalment amounts to be paid, as stated above, will each be equal to the
value based on the selling price defined in article 18 below, of the portion the
Government received as its share in the Remaining Production, for the payment of
the entity concerned.


As soon as the entity in question has paid the required instalment as a result
of the above, the Government shall remit to that entity, in compensation, an
amount identical to the aforementioned portion that the Government has
previously received. The determination of the quantity of Crude Oil and the
allocation of Crude Oil to this entity will be made as much as possible during
the first collection following the payment of the income tax.


At the end of the Fiscal Year, where the instalment amounts the entity has paid
for the Fiscal Year in question is higher or lower than the amount of the tax
actually due, an appropriate adjustment will be made either by the entity
settling the balance, either by the entity or the Government paying the
equivalent amount. No adjustment will occur after the end of the Agreement.


16.4. The Government may receive its share of production defined in article
16.3, either in cash or kind, with the understanding that for budget purposes,
fifteen percent (15%) of this share of production shall be allocated to the
State’s Fonds d’Actions Pétrolières [Petroleum Share Fund] and shall not entail
any additional charge for the Contractor.


16.5. If the Government wants to receive any or all of its share of production
defined in article 16.3 in kind, it shall advise the Contractor to this effect
in writing at least ninety (90) days before the start of the Calendar Quarter in
question, specifying the exact quantity it wishes to receive in kind during said
Calendar Quarter.


For this purpose, the Contractor shall not sign any commitment to sell the
Government’s share of production with a term longer than one (1) year without
the Government’s written consent.


16.6. If the Government wishes to receive any or all of its share of production
defined in article 16.3 in cash, or if the Government has not notified the
Contractor of its decision to receive its share of production in kind in
accordance with article 16.5, PETROCI is required to sell the Government’s share
of production and to pay it, within thirty (30) days after receipt of payment,
the amount equal to the quantity corresponding to the Government’s share of
production multiplied by the sales price defined in article 18 less the charges
incurred by such operation.



ARTICLE 17: TAX SYSTEM


17.1. Subject to any provisions to the contrary in this Agreement, the
Contractor, as a result of its Petroleum Operations, shall be subject to the
applicable laws and regulations in effect in the Republic of Côte d’Ivoire with
respect to Duties and Taxes, and including the requirements relating to
providing tax returns as well as the calculation of taxes and tax contributions
and the Contractor shall file any declarations that may be required for this
purpose.


It is specifically acknowledged that the provisions of this article apply
individually with respect to all entities comprising the Contractor pursuant to
this Agreement.


The Contractor shall maintain, by Fiscal Year, separate accounting from the
Petroleum Operations, in accordance with current legislation in the Republic of
Côte d’Ivoire, especially


32



--------------------------------------------------------------------------------




in order to establish a production and income account as well as a balance sheet
showing the results of the Petroleum Operations as well as the assets and
liabilities allocated or related thereto.


17.2. For application of the provisions of article 17.1, the Contractor,
according to its net earnings derived from the Petroleum Operations, is subject
to direct taxation on industrial and commercial earnings as established in the
General Tax Code.


In accordance with the provisions of article 16.3 and 21.3.1, the Contractor
shall not be subject to any payment to the Government for said tax. From the
point of view of the tax authorities of the Republic of Côte d’Ivoire, the share
of Hydrocarbons that the Contractor is authorised to receive pursuant to the
provisions of articles 16.2, 16.3, 21.1.5, 21.2.4 and 21.3.1 is considered to
represent the recovery of Petroleum Costs and the net earnings reverting to the
Contractor after tax on industrial and commercial income.


17.3. In order to determine the net taxable earnings of the Contractor for a
Fiscal Year, the production and income account shall be credited with:


a)
the gross annual revenue of the Contractor reported in its accounting books,
from the sale of the quantity of Hydrocarbons it has pursuant to the articles
16.2, 16.3 and 21.3.1.



The Contractor shall endeavour to obtain an export price for the Crude Oil that
most closely reflects the international market rate at the time of establishing
the price.


b)
all other revenue or proceeds related to the Petroleum Operations, especially
including those from:

•
the sale of related substances;

•
the processing, transportation or storage of products for Third Parties at the
facilities allocated to the Petroleum Operations.

•
Subject to article 17.7, gains realised at the time of assigning or transferring
any assets of the Contractor, or the full or partial assignment of the rights
and obligations arising out of this Agreement. Nevertheless, a gain cannot
result from any transfer (i) that does not entail an actual payment in cash or
kind by the transferee to the transferor or recovery of a liability already
booked by the transferor or (ii) that cannot be considered in any way a
financial profit;

•
foreign exchange gains realised from the Petroleum Operations.



c)
the value of the share of Hydrocarbons taken by the Government, in accordance
with the last section of article 16.3 and the penultimate section of article
21.3.1, in payment of the income tax indicated in article 17.1 for the Fiscal
Year in question.



17.4. This same production and income account shall be debited in the amount of
all charges required for the needs of the Petroleum Operations for the Fiscal
Year in question, the deduction of which is authorised by applicable laws in the
Republic of Côte d’Ivoire and the provisions of this Agreement.


The charges that may be deducted from income for the Fiscal Year in question
specifically include the following:




33



--------------------------------------------------------------------------------




a)
Besides the charges explicitly indicated below in this article 17.4, all other
Petroleum Costs, including the cost of supplies, personnel and labour expenses,
and the cost of services provided to the Contractor for the Petroleum
Operations. Nevertheless:

•
the cost of supplies, personnel and services provided by Affiliated Companies
shall be deductible insofar as they do not exceed those normally invoiced under
free market conditions between an independent buyer and seller for the identical
or similar services.

•
fixed asset expenses shall be amortised as of the start of commercial production
in the Delimited Region. The amortisation deductible for the Fiscal Year in
question shall be equal, at most, to the difference, if positive, between the
amount of the Petroleum Costs recovered for the Fiscal Year in question pursuant
to article 16.2, and the total of other amounts charged to the production and
income account in accordance with this article 17.4.

b)
The overheads related to the Petroleum Operations performed within the context
of this Agreement, including in particular:

•
the leasing expenses for movable and immovable property and insurance premiums,
and

•
a reasonable share, in relation to the services rendered for the Petroleum
Operations performed in the Republic of Côte d’Ivoire, wages and salaries paid
to directors and employees residing abroad, and administrative overheads of the
central offices of the Contractor and the Affiliated Companies working on its
behalf, located abroad, and the indirect expenses incurred by said central
offices abroad on their behalf. The overheads paid abroad may not under any
circumstances be greater than the limits established in the Accounting
Procedure.



c)
The actual amount of interest and commission fees paid to the creditors of the
Contractor, within the limits established in the Accounting Procedure.
Shareholders and Affiliated Companies shall not be considered as “third parties”
pursuant to article 72.3 of the Petroleum Code and, as a result, any advances
and loans made to them outside of the Republic of Côte d’Ivoire shall not be
submitted for approval by the petroleum administration indicated in said
article, but shall be declared to it and, in accordance with the previous
section, shall also be subject to the limitations established in the Accounting
Procedure.



d)
Losses of equipment or assets resulting from destruction or damage, assets to be
waived or abandoned during the year, irrecoverable receivables, compensation
paid to Third Parties for damages.



e)
Reasonable and justified provisions established to cover clearly identified
subsequent losses or expenses that are likely according to current situations,
especially provisions for abandonment costs established pursuant to article
20.8.



f)
Any other losses or charges directly related to the Petroleum Operations, as
well as bonuses and amounts paid during the Fiscal Year pursuant to article 19
and articles 30.2, 30.3 and 30.4, with the exception of the amount of direct
income tax determined in accordance with the provisions of this article.





34



--------------------------------------------------------------------------------




g)
The uncleared amount of losses from prior Fiscal Years in accordance with the
legislation of the Republic of Côte d’Ivoire.



17.5. The net taxable income of the Contractor shall be equal to the difference,
if positive, between the total amounts credited and the total amounts debited to
the production and income account. If this amount is negative, it constitutes a
loss.


17.6. Within three (3) months following the close of a Fiscal Year, each entity
comprising the Contractor shall send the appropriate tax authorities its annual
income tax declaration, accompanied by financial statements, as required by
current legislation in the Republic of Côte d’Ivoire.


The Government, after examining said annual declaration and ascertaining payment
of the tax, shall issue to the Contractor, within a reasonable time period, the
tax vouchers and all other documents showing that the Contractor has performed,
for the Fiscal Year in question, all of its fiscal obligations in terms of the
industrial and commercial income tax as defined in this article. These tax
receipts issued in the Contractor’s name will state the amount of tax paid on
income and will present the information and related matters in detail.


17.7. Outside of the industrial and commercial income tax as defined in this
article and the bonuses indicated in article 19, the Contractor shall be exempt
from all national, regional or municipal taxes, duties, levies or contributions
of any type imposed on the Petroleum Operations and all related income or, more
generally, property, durable goods (including offshore storage vessel),
activities or actions of the Contractor (including its establishment and
operation for performance of this Agreement).


The agents, subcontractors, suppliers and Affiliated Companies of the Contractor
shall also be exempt from all national, regional or municipal taxes, duties,
levies or contributions of any type imposed on the Petroleum Operations and all
related income, in particular including but not limited to turnover tax, value
added taxes (VAT), tax on banking transactions Taxes sur les opérations
bancaires, (or TOB), tax on non-commercial income (BNC), tax on credit income
(IRC) and on industrial and commercial income (BIC), due on sales or purchases,
work performed and services rendered to the Contractor within the context of
this Agreement.


Pursuant to the foregoing, the Contractor is presumed to have paid, in the name
and on behalf of its agents, subcontractors and suppliers and Affiliated
Companies, the taxes described above by allocating to the Government the share
of Hydrocarbons due to it pursuant to articles 16.3 and 21.3.2 below;
consequently, the benefit of the certificate issued by the Government to the
Contractor by virtue of the payment of taxes on the portion of Hydrocarbons
attributed to it pursuant to articles 16.3 and 21.3.1 extends to the agents,
subcontractors, suppliers and Affiliated Companies of the Contractor.


Shareholders of the entities comprising the Contractor and their Affiliated
Companies shall also be exempt from all taxes, duties, levies and contributions
for dividends received, credits, loans and related interest, purchases,
transportation of Hydrocarbons for export, services rendered and in general, on
all income and activities in the Republic of Côte d’Ivoire related to the
Petroleum Operations.


In addition to the exemptions provided for under the Petroleum Code, assignments
of all types between the companies that are party to this Agreement, themselves
or between them and their


35



--------------------------------------------------------------------------------




Affiliated Companies, as well as any other transfer carried out in accordance
with the provisions of article 35, shall be exempt from all duties or taxes due
for this purpose. Assignments of all types between the companies that are party
to this Agreement and Third Parties shall be subject to payment of fees as
defined in article 35.


Pursuant to the provisions of this article and the provisions relative to the
customs system, the Contractor shall submit for approval by the Director General
of Hydrocarbons a list of subcontractors, suppliers and Affiliated Companies
providing goods and services within the context of performance of this
Agreement. Such approval shall not be unreasonably withheld and if not approved
within forty five (45) days shall be deemed approved. A copy of the approved
list shall be forwarded by the Director General of Hydrocarbons to the General
Tax Office and also to the General Customs Office. This list shall be subject to
revision and periodic amendment as the Agreement is performed.


17.8. As an exception to the foregoing provisions, property taxes shall be due
under the conditions of ordinary law on residential property in force in the
Republic of Côte d’Ivoire, and the above-mentioned exemptions do not apply to
duties, taxes and fees due in exchange for services rendered by Ivoirian
government administrations, collectivities and public institutions.


Nevertheless, the tariffs applied in this respect vis-à-vis the Contractor and
its contractors, transporters, clients and agents shall remain reasonable in
relation to the services rendered and shall correspond to tariffs generally
applied for these same services by said government administrations,
collectivities and public institutions.



ARTICLE 18: SALES PRICE OF CRUDE OIL


18.1. For the purposes of this Agreement, and especially for application of
articles 16.2, 16.6, 17, 22 and 27, the price of the Crude Oil shall be the
“Market Price” F.O.B. at the point of Delivery of the Crude Oil, expressed in
Dollars per barrel and payable at thirty (30) days from date of Bill of Lading,
as determined below for each Calendar Quarter.


A Market Price shall be determined for each type of Crude Oil or blend of Crude
Oils.


18.2. The Market Price applicable to Crude Oil lifted during a Calendar Quarter
shall be calculated at the end of said Calendar Quarter and shall be equal to
the weighted average sales price of Crude Oil from the Delimited Region obtained
during said Calendar Quarter by the Contractor and the Government from
independent buyers, adjusted to reflect the differences in quality and density
as well as the F.O.B. delivery terms and payment terms, provided that the
quantities sold in this manner to independent buyers during the Calendar Quarter
in question represent at least thirty percent (30%) of the total quantities of
Crude Oil from the Delimited Region sold during said Calendar Quarter.


18.3. In the event that these sales to independent buyers are not performed
during the Calendar Quarter in question or do not represent at least thirty
percent (30%) of the total quantities of Crude Oil from the Delimited Region
sold during the course of the said Calendar Quarter, the Market Price shall be
determined, for sales of Crude Oils of a quality similar to the Crude Oil of the
Delimited Region intended for the same markets as those on which the Ivoirian
Crude Oil would normally be sold, based upon prices applied on the international
market during this Calendar Quarter between independent buyers and sellers
published during this Calendar Quarter in the “Platt’s Oilgram Price Report” or
any other document agreed between the Parties, adjusted


36



--------------------------------------------------------------------------------




to take into account any differences in quality, density and transportation as
well as the terms of sale and payment.


The government and Contractor shall select these reference Crude Oils at the
beginning of each Calendar Year.


18.4. The following transactions shall specifically be excluded from the
calculation of the Market Price of Crude Oil:


a)
sales in which the buyer is an Affiliated Company of the seller and the sales
between entities comprising the Contractor;

b)
sales on the Ivorian domestic market pursuant to article 27.1, and

c)
sales entailing compensation other than payment in freely convertible currency
and sales motivated, in whole or in part, by considerations other than the
economic incentives that are usual in sales of Crude Oil on the international
market (such as foreign exchange contracts, government to government sales or to
governmental agencies).



18.5. Within (10) days following the end of each Calendar Quarter, the
Government and the Contractor shall notify each other of the prices obtained for
their share of production of Crude Oil from the Delimited Region sold to
independent buyers during the Calendar Quarter in question, indicating for each
sale the identity of the buyer, the quantities sold, the delivery and payment
conditions.


Within twenty (20) days following the end of each Calendar Quarter, the
Contractor shall determine, in accordance with the provisions of article 18.2 or
article 18.3, whichever relevant, the Market Price applicable to the Calendar
Quarter in question, and shall notify the Government of this Market Price,
indicating the calculation method and all information used in calculating the
Market Price.


Within thirty (30) days following receipt of the notice indicated in previous
section, the Government shall verify the accuracy of the calculation of the
Market Price and shall notify the Contractor of its acceptance or objections. If
the Government fails to notify the Contractor within thirty (30) days, the
Market Price indicated in the Contractor’s notice in the previous section shall
be deemed to be accepted by the Government.


In the event that the Government notifies objections to the Market Price, the
Government and Contractor shall meet within fifteen (15) days following
notification from Government to reach a mutual agreement on the Market Price. If
the Government and Contractor do not reach an agreement on the Market Price
applicable to a given Calendar Quarter within seventy-five (75) days following
the end of this Quarter, the Government, or the Contractor, may immediately
submit the matter to an expert, appointed in accordance with the following
section, to determine the Market Price (including the determination of reference
Crude Oils if the Government and Contractor have not determined it). The expert
shall determine the price within thirty (30) days after the appointment, and his
conclusions shall be final and binding upon the Government and Contractor. The
expert shall render a decision in accordance with the provisions of this
article.




37



--------------------------------------------------------------------------------




The expert shall be chosen by agreement between the Government and Contractor
or, if an agreement cannot be reached, by the International Centre for Technical
Expertise of the International Chamber of Commerce (Chambre de Commerce
Internationale or “CCI”) in accordance with its Expertise Regulations, at the
request of the Government or the Contractor to do so. The expert’s fees shall be
borne by the Contractor and included in the Petroleum Costs.


18.6. In the event that it is necessary to provisionally calculate during a
Calendar Quarter the Crude Oil price applicable to quantities lifted during said
Calendar Quarter, said price shall be established as follows:
a)
for all sales to independent buyers, the price applicable to this sale shall be
the price obtained for the Crude Oil for said sale, adjusted to reflect the
F.O.B. terms of delivery and the payment terms at thirty (30) days;

b)
for all quantities lifted other than those quantities sold to independent
buyers, the price applicable to this quantity lifted shall be the Market Price
in effect in the previous Calendar Quarter or, if this Market Price has not been
determined, a price established by mutual agreement between the Government and
Contractor or, in the absence thereof, the last known Market Price.



When the Market Price for a Quarter has been definitively determined, any
adjustments shall be made within thirty (30) days after the date of determining
the Market Price.



ARTICLE 19: SIGNATURE BONUS


19.1. By way of signing bonus, the Contractor, with the exception of PETROCI,
shall pay the amount of one million five-hundred thousand Dollars (US$
1,500,000) to the competent department of the General Tax Direction of the
Republic of Côte d’Ivoire, in accordance with articles 1056 and 1057 of the
General Tax Code, within thirty (30) days following the Effective Date.


19.2 The payment indicated in article 19.1 is not recoverable and may not under
any circumstances be considered as a Petroleum Cost, but shall be taken into
consideration in calculating the tax in accordance with article 17.4.f).





ARTICLE 20: OWNERSHIP AND ABANDONMENT OF ASSETS


20.1.    Title to all movable and immovable property acquired by the Contractor
within the context of the Petroleum Operations, whether inside or outside of the
Delimited Region, shall once per Calendar Year be transferred to the Government
when the first of the following events occur:


a)
the recovery by the Contractor of all of the corresponding Petroleum Costs; or



b)
the waiver of any or all of the Delimited Region; or



c)
upon expiration of this Agreement, or



d)
upon termination of this Agreement.



The title shall be transferred free of any pledge or guarantee on the assets
being transferred.


38



--------------------------------------------------------------------------------






The provisions set forth in the first section of this article 20.1 shall not be
applicable to assets owned by Third Parties or Affiliated Companies that are
leased to the Contractor or made available to it within the context of the
Petroleum Operations.


20.2.    Despite the transfer of title referred to in article 20.1, the
Contractor will have priority use of the said movable and immovable assets free
of charge, within the framework of this Agreement subject to providing upkeep
and maintenance in accordance with the Best Industry Practice of the
international petroleum industry.


The Contractor may use said assets for the needs of its Petroleum Operations in
the Republic of Côte d’Ivoire governed by other agreements by means of the
Government billing a leasing fee, which shall not be greater than the fees
billed by Third Parties for similar assets.




20.3.    In the event that the assets mentioned in article 20.1 are used as
collateral to Third Parties for financing the Petroleum Operations, the title to
these assets shall not be transferred to the Government until after the
Contractor completely repays the loans guaranteed by them and the guarantees are
released. The Parties agree that collateral on loans contracted for financing
the Petroleum Operations, before being implemented, must first be approved by
the Government.


20.4.     The transfer of title to the assets shall be documented in reports
signed by the Government and the Contractor. The Contractor shall, every
Calendar Year perform an inventory and appraisal of the movable and immovable
property owned by the Government to the extent the same is required for
insurance purposes.
 
20.5.    If, upon waiver of the Delimited Region by the Contractor, the expiry
or termination of this Agreement, the Government decides to not pursue the
Petroleum Operations or to not retain the assets transferred to it in accordance
with article 20.1, it shall notify the Contractor within no more than one
hundred twenty (120) days following the date of written notification to the
Government by the Contractor of its decision to waive the Delimited Region. In
this case, the Contractor shall then be responsible for performing the
abandonment work in accordance with the Best Industry Practice of the
international petroleum industry and to remove the facilities, at its expense,
corresponding to the abandoned zone that the Government decides to not accept.


20.6.    The Contractor is responsible for dismantling and removing the
facilities it erected or constructed within the context of its Petroleum
Operations. For this purpose, it shall finance the costs related to the
abandonment, and shall also remediate the site, in accordance with current
pertinent legislation of the Republic of the Cote d’Ivoire and the Best Industry
Practice of the international petroleum industry.


20.7.    The development and production plan submitted to the Government by the
Contractor in accordance with article 11.3.3 shall include a comprehensive
abandonment plan (the “Abandonment Plan”) relative to all developments and
facilities in the Production Perimeter required by the Contractor as well as a
remediation plan for the sites related to its Petroleum Operations.


Said Abandonment Plan shall be updated within the context of the Annual Work
Programs and Budget in accordance with article 5, taking into account
operational developments and changes in Best Industry Practice of the
international petroleum industry.
 
20.8.    In order to finance the cost of the abandonment work, an escrow account
shall be established and funded by the Contractor during the production period
of the Field, from the time production begins in the Field in question. This
escrow account shall be opened and held


39



--------------------------------------------------------------------------------




in a first class bank in the Republic of Côte d’Ivoire designated by the
Contractor and approved by the Government.


As of the month of January following the date of the start in production in the
Delimited Region, the Contractor shall deposit, each Calendar Quarter, a
provision in the interest-bearing escrow account opened in the name of the
Parties.


This escrow account, intended to cover the cost for abandoning the site, shall
be jointly managed by the Government and the Operator, and funds may only be
withdrawn, in the Parties’ mutual agreement, exclusively to finance site
abandonment activities approved by the Government.


Furthermore, the Government shall co-sign with the Contractor all requests to
withdraw funds from the escrow account.


20.9. The total amount to be deposited in the escrow account shall be equal to
the abandonment costs included in the approved development and production plan.


20.10.     If the Delimited Region includes more than one Production Perimeter,
the amount of the provision shall be subsequently increased in order to reflect
the cost of fixed assets for the development of all of the Production
Perimeters. Likewise, the total amount shall be adjusted each Calendar Year to
reflect the new estimated abandonment costs in accordance with the Work
Programme and Budget as approved by the Government.


20.11.    The Contractor’s annual contribution to the escrow account,
hereinafter referred to as “CACS,” for a given Calendar Year shall be calculated
by means of the following formula:


CACS = (MGP - MCPV) PT/VRR     where:
MGP is the total amount of the provision established in accordance with articles
20.9 and 20.10 for the given Calendar Year.
MCPV represents the cumulative amount of provisions deposited by the Contractor
in the escrow account during prior Calendar Years (taking into account interest
and other amounts accruing on deposits in the account),
PT is the Total Production for the Calendar Year in question in the Annual Work
Program and the approved Budget, in accordance with article 5.
VRR is the estimated volume of remaining recoverable reserves in the Delimited
Region that may be produced during the remaining term of the Agreement.


20.12. For each Calendar Year, and no later than the fifteenth (15th) day of
each Calendar Quarter, the Contractor shall deposit in the escrow account
twenty-five percent (25%) of the CACS for that Calendar Year.


20.13. The contributions paid by the Contractor in the escrow account shall be
recoverable Petroleum Costs in accordance with articles 16 and 21 of this
Agreement.


20.14. All interest or expenses of any type incurred, or other income generated
in relation to the escrow account shall be held in said account.


20.15. In the event that the cumulative amount of the escrow account is
insufficient to perform the abandonment operations in the Delimited Region, the
Contractor shall be required to satisfy the additional charges and expenses
necessary to complete said operations within the term specified in the
Abandonment Plan.


In the event that the amount of the escrow account is greater than the actual
cost for abandoning the site, the balance in this account shall be shared in
accordance with the last quantities lifted in accordance with the provisions of
article 16.3 or of article 21.3.1, as the case may be.




40



--------------------------------------------------------------------------------




20.16.     If the Government decides that some or all of the facilities are to
be returned to it upon expiration of the Agreement for any reason whatsoever,
the balance of the escrow account will be transferred in whole or in part, after
the financing of the total or partial abandonment, this partial abandonment
having to be performed in accordance with the specific elements detailed in the
Abandonment Plan, that is required of the Contractor, to the Government which
will assume full responsibility for the abandonment of the asset thus delivered.




20.17. The temporary or permanent well abandonment programs shall be submitted
at the same time as the drilling programs for said wells. The well abandonment
work shall be supervised by the Government, at the expense and under the
responsibility of the Operator. The results of the well abandonment work shall
be submitted to the Government representative and approved by the latter or its
representatives.


Save for the provisions under articles 20.1, 20.5 and 20.16, at the end of the
Petroleum Operations, the Contractor shall perform the definitive abandonment
work for all wells and all facilities related to the Petroleum Operations.



ARTICLE 21: NATURAL GAS




21.1. Non-associated Natural Gas


21.1.1. In the event of a discovery of Non-associated Natural Gas, the
Contractor shall enter into discussions with the Government in order to
determine whether the appraisal and production of said discovery is potentially
commercial.


21.1.2. If the Contractor, after the above-mentioned discussions, believes that
the appraisal of the Non-Associated Natural Gas discovery is justified, it shall
undertake the appraisal work program for said discovery, in accordance with the
provisions of article 11.


The Contractor shall be entitled, in order to evaluate the commerciability of
the Non-Associated Natural Gas discovery, if it so requests at least thirty (30)
days before expiration of the third exploration period indicated in article 3.3,
to be granted an exclusive appraisal permit in relation to the Appraisal
Perimeter of the above-mentioned discovery, for a duration of four (4) years.


Furthermore, the Contractor shall evaluate the possible outlets for the
Non-Associated Natural Gas from the discovery in question, both on the local
market and for export, as well as the means necessary for sale, and the Parties
shall consider the possibility of jointly selling their shares of production in
the event that the discovery of Non-Associated Natural Gas is not otherwise
commercially producible. For this purpose, a Natural Gas advisory committee
shall be established by the Parties to ensure, if appropriate, that it is
coordinated and implemented.


21.1.3. After the appraisal work provided for in article 21.1.2, in the event
that the Contractor decides to develop and produce this Non-Associated Natural
Gas, the Contractor before the end of the appraisal period, shall submit an
exclusive production permit application that the Government shall grant under
the conditions set forth in article 12.1.


The Contractor shall then have the right and obligation to proceed with
development and production of this Non-Associated Natural Gas in accordance with
the approved development plan as set forth in article 11.3, and the provisions
of this Agreement applicable to Crude Oil


41



--------------------------------------------------------------------------------




shall apply mutatis mutandis to the Non-Associated Natural Gas, subject to the
special provisions set forth in article 21.1.


21.1.4. If the Contractor believes that the appraisal of the Non-Associated
Natural Gas discovery in question is not justified, the Contractor shall abandon
its rights to the area surrounding said discovery, upon expiration of the
exclusive exploration permit.


If the Contractor, after the appraisal work, provided for in article 21.1.2
believes that the Non-Associated Natural Gas discovery is not commercial, the
Contractor shall abandon its rights to the area surrounding said discovery,
either upon expiration of the exclusive exploration permit or upon expiration of
the exclusive appraisal permit relative to said discovery, if the same is after
the former, unless said area is included in an exclusive production permit prior
to this date.


In each case, the Contractor shall lose all rights to the Non-Associated Natural
Gas that may be produced from said discovery, and the Government may then
perform all appraisal, development, production, processing, transport and
marketing work relating to this discovery, or have such work performed, without
any consideration given to the Contractor, provided, however, that it does not
jeopardise performance of the Petroleum Operations of the Contractor.


If, after the appraisal work performed on a discovery, the Contractor believes
that the Non-Associated Natural Gas Field is potentially commercial, but the
current commercial outlets do not allow profitable production of said Field, the
Contractor may:
a)
either request the Government to hold this Field for a period of five (5) years
to allow it to research sufficient outlets for profitable production of said
Field; this period may be renewed provided that the Contractor justifies its
efforts to achieve this objective. After this period ends, the Contractor shall
abandon all of its rights to the area surrounding the discovery;

b)
or immediately abandon its rights to the area surrounding the discovery.



21.1.5. In order to recover the Petroleum Costs related to the Non-Associated
Natural Gas, the Contractor may take, free of charge each Calendar Year, a
portion of the production of Non-Associated Natural Gas that under no
circumstances may exceed eighty-five percent (85%) of the Total Production of
Non-Associated Natural Gas of the Delimited Region, or only a lesser percentage
that would be necessary and sufficient to recover the Petroleum Costs related to
the Non-Associated Natural Gas actually incurred and paid.


If, during a Calendar Year, the Petroleum Costs not yet recovered by the
Contractor pursuant to the provisions of this article exceed the equivalent of
eighty-five percent (85%) of value of the Total Production of Non-Associated
Natural Gas from the Delimited Region, calculated as indicated above, the
balance of the Petroleum Costs that cannot be recovered in the Calendar Year in
question shall be carried forward to the subsequent Calendar Year(s) until
recovery in full of the Petroleum Costs.


The Contactor will benefit from a twenty per cent (20%) investment credit
applied to Development Expenditures actually incurred as part of the execution
of the development plan(s) approved by the Government including subsequent
amendments submitted by the Contractor and approved by the Government even if
these Development Expenditures are made after the start of production
("Investment Credit"). The Investment Credit will be applied annually at a
single time on the relevant Development Expenditures, will not be capitalizable,
and will be


42



--------------------------------------------------------------------------------




added to the Development Expenditures that the Contractor will be entitled to
recover in respect of the Petroleum Costs in accordance with this article 21.1.5


21.2. Associated Natural Gas


21.2.1. In the event of a commercial discovery of Crude Oil, the Contractor
shall specify in the report indicated in article 11.3.3 whether the production
of Associated Natural Gas (after processing said Associated Natural Gas in order
to separate the Hydrocarbons that may be considered as Crude Oil pursuant to
articles 16.2 and 16.3) is likely to exceed the quantities necessary for the
needs of the Petroleum Operations relating to the production of Crude Oil
(including the reinjection operations), and whether it believes that this
surplus is likely to be produced in commercial quantities.


In the event that the Contractor has notified the Government of such surplus,
the Parties shall jointly evaluate the possible outlets for this surplus
Associated Natural Gas, both on the local market and for export (including the
possibility of jointly selling their shares of production of this surplus
Associated Natural Gas in the event that this surplus is not otherwise
commercially producible), as well as the means necessary for sale.


In the event that the Parties agree that the development of the surplus
Associated Natural Gas is justified, or in the event that the Contractor wants
to develop and produce this surplus for export, the Contractor shall indicate,
in the development and production program indicated in article 11.3.3, the
additional facilities necessary for the development and production of this
surplus and an estimate of the related costs.


The Contractor shall then be entitled to proceed with development and production
of this surplus Associated Natural Gas in accordance with the development and
production program approved by the Government under the conditions set forth in
article 11.3.6, and the provisions of the Agreement applicable to Crude Oil
shall apply mutatis mutandis to the surplus Associated Natural Gas, subject to
the special provisions set forth in article 21.3.


A similar procedure shall be applicable if the sale or the marketing of the
Associated Natural Gas is decided mutually by the Parties during production of
the Field.


21.2.2. In the event that the Contractor does not consider the production of the
surplus Natural Gas to be justified and if the Government, at any time, wishes
to use it, the Government shall notify the Contractor to this effect, in which
case:


a)
The Contractor shall make available to the Government, free of charge, at the
exit of the Crude Oil and Natural Gas separation facilities, some or all of the
surplus Associated Natural Gas that the Government wants to lift;

 
b)
The Government shall be responsible for collection, processing, compression and
transportation of this surplus, from the above-mentioned separation facilities,
and shall bear all additional related costs, and



c)
The construction of the facilities necessary for the operations indicated in
section b) above, as well as lifting of this surplus by the Government, shall be
performed in accordance with the Best Industry Practice in the international
petroleum industry and



43



--------------------------------------------------------------------------------




in such a way so as to not disturb production, lifting and transportation of
Crude Oil by the Contractor.


21.2.3. Any surplus Associated Natural Gas that is not used within the context
of articles 21.2.1 and 21.2.2, shall be reinjected by the Contractor.
Nevertheless, the Contractor shall be entitled to burn said gas in accordance
with the Best Industry Practice in the international petroleum industry,
provided that the Contractor provides the Government with a report showing that
this Associated Natural Gas cannot be economically used to improve the recovery
rate of Crude Oil by reinjection according to the provisions of article 15.6,
and that the Government approves said burning, which approval shall not be
refused without a valid reason.


Notwithstanding the above, where the circumstances so require, due to an
emergency that may affect the safety of the facilities and persons, and after
all remedies provided for by the Best Industry Practice in the international
petroleum industry, the Contractor may flare the produced Natural Gas and, as
soon as possible, inform the Government. The Contractor shall then remedy the
emergency situation and stop flaring the Natural Gas as soon as possible, in
accordance with the Best Industry Practice in the international petroleum
industry.


21.2.4. In order to recover the Petroleum Costs related to the Associated
Natural Gas, the Contractor may take, free of charge each Calendar Year, a
portion of the production of Associated Natural Gas that under no circumstances
may exceed seventy-five (75%) of the Total Production of Associated Natural Gas
from the Delimited Region, or only a lesser percentage that would be necessary
and sufficient to recover the Petroleum Costs related to the Associated Natural
Gas actually incurred and paid.


If, during a Calendar Year, the Petroleum Costs not yet recovered by the
Contractor pursuant to the provisions of this article exceed the equivalent
value of seventy-five percent (75%) of the Total Production of Associated
Natural Gas from the Delimited Region, calculated as indicated above, the
balance of the Petroleum Costs that cannot be recovered in the Calendar Year in
question shall be carried forward to the subsequent Calendar Year(s) until
recovery in full of the Petroleum Costs.


The Contactor will benefit from a twenty per cent (20%) investment credit
applied to Development Expenditures actually incurred as part of the execution
of the development plan(s) approved by the Government including subsequent
amendments submitted by the Contractor and approved by the Government even if
these Development Expenditures are made after the start of production
("Investment Credit"). The Investment Credit will be applied annually at a
single time on the relevant Development Expenditures, will not be capitalizable,
and will be added to the Development Expenses that the Contractor will be
entitled to recover in respect of the Petroleum Costs in accordance with this
article 21.2.4.


21.3. Provisions common to Associated Natural Gas and Non-Associated Natural
Gas.


21.3.1. The quantity of Natural Gas from the Delimited Region remaining during
each Calendar Year after the Contractor has taken - from the Total Production of
Natural Gas - the portion necessary in order to recover the Petroleum Costs in
accordance with the provisions of article 21.1.5 and 21.2.4 hereinafter referred
to as “Remaining Production,” shall be shared between the Government and the
Contractor for each portion as follows:






44



--------------------------------------------------------------------------------






Portions of Total Daily Production
(million cubic feet per day, MMCFD)
State’s Share of the Remaining Production
Contractor’s Share of the Remaining Production
0 to 100 MMCFD
28%
72%
101 to 250 MMCFD
33%
67%
251 to 500 MMCFD
38%
62%
Over 500 MMCFD
43%
57%



For application of this article 21.3, the Total Daily Production of Natural Gas
shall be the average rate of the Total Daily Production of Natural Gas measured
at the place stated in the approved development plan, by using the measuring
tools and procedures in accordance with Best Industry Practice in the
international petroleum industry, during the month in question from which, if
applicable, the volume of Natural Gas that is required for the Petroleum
Operations will be subtracted.


Thus, for a given Total Daily Production, the Contractor shall take the portion
necessary for recovery of the Petroleum Costs in each portion of Total Daily
Production of Natural Gas defined in the table above before sharing the
Remaining Production between the Government and the Contractor according to the
rates agreed as above.


For purposes of applying the tax legislation of the Republic of Côte d’Ivoire,
the quantity of Natural Gas that the Government shall receive during the course
of each Calendar Year, pursuant to article 21.3.1, shall include the portion
necessary to pay all tax(es) of the Contractor in the Republic of Côte d’Ivoire
that may be imposed on its income. The Government agrees to pay on this portion
all income tax(es) in the name and on behalf of the Contractor, and to send the
Contractor the official vouchers for these payments as set forth in article
17.6. In order to determine the value of said portion necessary for payment of
income tax, the Government shall use the sales price defined in article 21.3.7.
The share of Crude Oil made available to the Government representing income tax
shall be determined separately and specified in accordance with the provisions
of this article.


However, notwithstanding the above, it is agreed that each entity constituting
the Contractor may choose to pay directly in cash the tax on its industrial and
commercial profits for any given Fiscal Year.
In this case, the tax will be paid by the entity concerned in instalments:
- simultaneously to the payments to be made by PETROCI where PETROCI is
responsible for selling the Government share in the Remaining Production; or
- within forty-five (45) days running from the date the Government removed its
part in the Remaining Production, in the event that the Government chooses to
receive all of its share in kind.


The instalment amounts to be paid, as stated above, will each be equal to the
counter value based on the selling price defined in article 21.3.7 below, of the
portion the Government received as its share in the Remaining Production, for
the payment of the entity concerned.




45



--------------------------------------------------------------------------------




As soon as the entity in question has paid the required instalment as a result
of the above, the Government shall remit to that entity, in compensation, an
amount identical to the aforementioned portion that the Government has
previously received.


At the end of the Fiscal Year, where the instalment amounts the entity has paid
for the Fiscal Year in question is higher or lower than the amount of the tax
actually due, an appropriate adjustment will be made either by the entity
settling the balance, or by the entity paying the equivalent amount to the
Government. No adjustment will occur at the end of the Agreement.


21.3.2. The Government may receive its share of production defined in articles
21.1.5 and 21.2.4, either in cash or kind, in accordance with the provisions in
article 21.3.3 and 21.3.4, with the understanding that for budget purposes,
fifteen percent (15%) of this share of production shall be allocated to the
State’s Fonds d’Actions Pétrolières [Petroleum Share Fund] and shall not entail
any additional charge for the Contractor.


21.3.3. If the Government wants to receive any or all of its share of production
defined in article 21.3.1 in kind, the Government shall advise the Contractor to
this effect in writing at least three (3) months before the start of each
Calendar Quarter, specifying the exact quantity it wishes to receive in kind
during said year.


For this purpose, the Contractor shall not sign any commitment to sell the
Government’s share of production with a term longer than one (1) year without
the Government’s written consent.


21.3.4. If the Government wishes to receive any or all of its share of
production defined in article 21.3.1 in cash or if the Government has not
notified the Contractor of its decision to receive its share of production in
kind in accordance with article 21.3.3, the Contractor is required to sell the
Government’s share of production and to pay it, within thirty (30) days after
receipt of payment, the amount equal to the quantity corresponding to the
Government’s share of production multiplied by the sales price defined in
article 21.3.7 less the charges incurred by such operation.


21.3.5.    In order to encourage the production of Natural Gas, the Government
may allow the Contractor special advantages when duly justified, especially with
regard to the recovery of Petroleum Costs, production sharing, the bonuses and
PETROCI’s participating interest, provided that each of these special advantages
relates to the production of Natural Gas.


21.3.6.    The Contractor shall be entitled to sell its share of production of
Natural Gas, in accordance with the provisions of this Agreement. It shall also
be entitled to separate liquids of all Natural Gas produced, and to transport,
store, and sell on the local market or for export its share of the separated
liquid Hydrocarbons, which shall be considered as Crude Oil for the purposes of
sharing between the Parties according to article 16.


21.3.7.    For the purposes of this Agreement, the price of the Natural Gas,
expressed in Dollars per million BTUs, shall be equal to the actual price
determined in the Natural Gas sales agreements, said sales specifically
excluding:
a)
sales in which the buyer is an Affiliated Company of the seller as well as sales
between entities comprising the Contractor, and

b)
sales entailing compensation other than payment in freely convertible currency
and sales motivated, in whole or in part, by considerations other than economic
incentives that are usual in sales of Natural Gas.



46



--------------------------------------------------------------------------------






For the sales indicated in sections a) and b) above, the price of the Natural
Gas shall be determined by mutual agreement between the Government and the
Contractor, or between the Contractor and a Third Party based upon the market
price at the time of said sales of a substitute fuel for Natural Gas.


21.3.8. In the event that the Contractor wishes to separate from the Natural Gas
some or all of the liquid Hydrocarbons according to procedures it determines,
the Natural Gas shall be measured after the Contractor separates the liquid
Hydrocarbons from the Natural Gas.









ARTICLE 22: PETROCI’S PARTICIPATING INTEREST


22.1. As a result of work previously performed in the Delimited Region, PETROCI,
as of the Effective Date, is associated with the entities comprising the
Contractor, to share in the Petroleum Operations, at a rate of ten percent (10%)
(hereinafter referred to as “Initial Participating Interest”).


PETROCI, pursuant to and pro rata to its Participating Interest, benefits from
the same rights and is subject to the same obligations as those of the
Contractor defined in this Agreement, subject to the provisions of this article.


22.2. Within the context of the policy of promoting the petroleum industry in
the Republic of Côte d’Ivoire defined by the Government, PETROCI shall have the
option to increase, within a Production Perimeter, the rate of its participating
interest, in accordance with the following provisions:


a)
PETROCI shall be entitled to obtain an additional participating interest
(hereinafter referred to as “Additional Participating Interest”) of two percent
(2%) which the Operator cannot refuse.

b)
Within four (4) months from the date of granting an exclusive production permit,
PETROCI shall notify the other entities comprising the Contractor of its desire
to exercise its option to increase its Participating Interest relative to the
related Production Perimeter, specifying the percentage of its Additional
Participating Interest for said Production Perimeter. If it does not make said
notification within four (4) months, PETROCI’s participating interest for this
Production Perimeter shall remain the same as its Initial Participating
Interest.

c)
The Additional Participating Interest shall become effective, for the Production
Perimeter in question, from the date of notification indicated in article
22.2.b) above.

d)
Upon receipt of the written notification from PETROCI, all of the entities
comprising the Contractor other than PETROCI shall transfer to PETROCI,
immediately and jointly, each pro rata to its Participating Interest at that
time, a percentage of their participating interest in the Production Perimeter
in question, the total of which shall be equal to the percentage of the
Additional Participating Interest of PETROCI.

e)
As of the date of its Additional Participating Interest, or in the absence of
the notification indicated in article 22.2.b), PETROCI:



47



--------------------------------------------------------------------------------




•
shall participate, pro rata to its Additional Participating Interest, in the
Petroleum Costs relating to the corresponding Production Perimeter, with regard
to the relevant exclusive production permit;

•
If the permit in question is the first exclusive production permit, as indicated
in article 22.2.g) PETROCI shall reimburse the other entities comprising the
Contractor the percentage of its Additional Participating Interest in the
Petroleum Costs not yet recovered, incurred from the Effective Date up to the
date of notification of its Additional Participating Interest, and

•
For each subsequent exclusive production permit, as indicated in article
22.2.g), PETROCI shall reimburse the other entities comprising the Contractor
the percentage of its Additional Participating Interest in the Petroleum Costs
relating to the new Production Perimeter not yet recovered, incurred from the
date of notification of the Additional Participating Interest relating to the
previous exclusive production permit up to the date of notification of the
Additional Participating Interest for the new exclusive production permit.



f)
Taking into account the previous work already undertaken in the Delimited
Region, PETROCI’s Initial Participating Interest shall entail for PETROCI,
throughout the duration of this Agreement, neither the financing nor the
reimbursement of its share of the Petroleum Costs, which Petroleum Costs are
borne and recoverable by the other entities comprising the Contractor, in
accordance with articles 16.2, 21.1.5 and 21.2.4, each pro rata to its
Participating Interest.

Furthermore, PETROCI’s Additional Participating Interest shall entail for
PETROCI neither a share nor reimbursement pro rata to its Additional
Participating Interest of the expenses and costs related to carrying its Initial
Participating Interest.


g)
As indicated in article 22.2.e) PETROCI shall reimburse the other entities
comprising the Contractor the amounts due for its Participating Interest, as
follows, at PETROCI’s option:

•
either within six (6) months from the date of notification of the increase in
its Participating Interest, by payments in Dollars or through payments in Crude
Oil appraised in accordance with the provisions of article 18;

•
or in kind, by way of withholding, by the other entities constituting the
Contractor, taking a portion of PETROCI’s share of Hydrocarbons under Articles
16.3 and 21.3, at a rate of fifty percent (50%) of said share, the value of this
portion being calculated in accordance with the provisions of article 18, until
the value of these withholdings taken is equal to the remaining balance due plus
interest as indicated below. The balance of the remaining amount due upon
expiration of the period of six (6) months as indicated above shall accrue
interest, from this date until the date of reimbursement, at the annual LIBOR
(London Interbank Offered Rate) for Dollar deposits at six (6) months as
published electronically by ICE Benchmark Administration Limited for the last
business day prior to the date of payment plus one percentage (1) point,
compounded annually.



In the event that PETROCI sells all or part of its interest arising from its
Additional Participation to a company other than a State-controlled company or
body, subject to the association agreement between the entities constituting the
Contractor, in accordance with Article 22.3.e), the above


48



--------------------------------------------------------------------------------




reimbursement will be made in Dollars, within the three (3) months following the
actual completion of the sale.


22.3.


a) PETROCI shall not be required to contribute, pro rata to its Initial
Participating Interest or Additional Participating Interest, to the payment of
the bonus defined in article 19 and the budgets defined in article 30, which are
payable in full by the other entities comprising the Contractor.


a)
The association of PETROCI with the Contractor may not under any circumstances
cancel or affect the rights of the other entities comprising the Contractor to
use the arbitration clause set forth in article 32, which is not applicable to
disputes between the Government and PETROCI but only to disputes between the
Government and the other entities comprising the Contractor.



b)PETROCI, on the one hand, and the other entities comprising the Contractor, on
the other hand, shall not be jointly and severally liable for the obligations
derived from this Agreement, as set forth in article 34. PETROCI shall be
individually liable with respect to the Government for its obligations pursuant
to this Agreement.


c)Any failure by PETROCI to perform any of its obligations shall not be
considered as a breach by the other entities comprising the Contractor, and may
not under any circumstances be used by the Government to terminate this
Agreement, in accordance with article 37.4, or to initiate the procedure set
forth in article 37.3.


d)PETROCI may at any time assign to a company of its choice, controlled by the
State, any or all of the rights and obligations derived from the Additional
Participating Interest indicated in this article.


22.4.    The conditions for PETROCI’s Participating Interest and the relations
between the entities comprising the Contractor are determined in a Partnership
Agreement that shall become effective as of the Effective Date.



ARTICLE 23: FOREIGN EXCHANGE CONTROL


23.1.     The Contractor shall be subject to the foreign exchange control
regulations of the Republic of Côte d’Ivoire, subject to the provisions of this
article.


23.2.    The Contractor shall be entitled to retain abroad all currencies from
the export sales of Hydrocarbons allocated to it by this Agreement, or
transfers, as well as its own equity, loan proceeds and, in general all assets
it acquires abroad, and to freely dispose of these foreign currencies or assets
to the extent that they exceed the needs of its operations in the Republic of
Côte d’Ivoire.


23.3.    No restriction shall be imposed on loans abroad and the importation of
funds by the Contractor intended for the performance of the Petroleum
Operations.


23.4.    The Contractor shall be entitled to purchase Ivoirian currency with
foreign currencies, and to freely convert to the foreign currencies of its
choice all funds it holds in the Republic of


49



--------------------------------------------------------------------------------




Côte d’Ivoire that exceed its local needs, at exchange rates that shall not be
less favourable than those generally applicable to any other buyer or seller of
foreign currencies.


23.5. The Contractor shall be entitled to pay directly abroad its suppliers not
domiciled in the Republic of Côte d'Ivoire for goods and services that are
necessary to perform the Petroleum Operations.


23.6. The provisions of this article 23 apply to the Contractors' subcontractors
incorporated abroad as well as their expatriate employees.


23.7. The expatriate employees of the Contractor, or any of its agents,
contractors and subcontractors shall be entitled to freely send abroad a portion
of their salaries paid in the Republic of Côte d'Ivoire and any investment
income earned on these salaries.



ARTICLE 24: CURRENCY UNIT USED FOR BOOKKEEPING


24.1. The accounting records and books relating to this Agreement shall be kept
in French and denominated in Dollars. These accounts shall be used in order to
determine the amount of Petroleum Costs, gross income, production expenses, net
earnings and for preparation of the income declarations of the Contractor; they
shall also include the accounts of the Contractor showing the sales of
Hydrocarbons pursuant to this Agreement.


For information purposes, the accounts and balance sheets shall also be kept in
CFA francs.


24.2. Whenever it is necessary to convert to Dollars the expenses and income
denominated in another currency, the exchange rages used shall be equal to the
arithmetic average of the daily closing purchase and sale rate for said currency
during the month in which the expenses were paid and the income received
provided that if the Contractor actually buys or sells a currency using another
currency, the Contractor will use the effective exchange rate for the accounting
records and books.


In the event of official devaluation or revaluation during a given month, two
(2) arithmetic averages shall be applied, the first calculated based upon daily
closing purchase and sale rate for the period from the first day of the month up
to and including the day of such devaluation or revaluation, the second
calculated based upon daily closing purchase and sale rate for the period from
the day of such devaluation or revaluation, not inclusive, up to the last day of
the month in question.


The exchange rate to be applied for the devaluations indicated in this article
shall be the rates published on the Paris exchange market or, in the absence
thereof, the rates published by Citibank N.A., New York.


24.3. The original accounting records and books indicated in article 24.1 shall
be kept in the Republic of Côte d’Ivoire.


The accounting records and books shall be justified by detailed receipts for
revenues and Petroleum Costs.



ARTICLE 25: ACCOUNTING METHOD AND VERIFICATIONS




50



--------------------------------------------------------------------------------




25.1. The Contractor shall maintain its accounting records and books in
accordance with current legislation applicable in the Republic of Côte d’Ivoire
and the provisions of the Accounting Procedure indicated in appendix 2 attached
hereto, which is an integral part of this Agreement.


25.2. The Government, after informing the Contractor in writing with notice of
thirty (30) days, shall be entitled to inspect, examine and verify, through its
own agents or by experts of its choice, the accounting records and books related
to the Petroleum Operations, and shall have a term of four (4) Calendar Years
following the end of each Calendar Year to perform the inspections, examinations
or verifications for said Calendar Year and to submit to the Contractor its
objections regarding all contradictions or errors detected during the
inspections, examinations or verifications.


If the Government fails to submit a claim within the four (4) Calendar Years
indicated above, no objection or claim from the Government for the Calendar Year
in question shall be allowed.


25.3. At the end of the audit, the Government shall notify the Contractor of the
preliminary audit report which shall mention all the points that do not comply
with the Agreement. The Contractor then has fifty (50) days from the date of the
Government’s notice to provide the necessary supporting documents for the
preliminary audit reportand, if necessary, the Contractor may obtain additional
time that will not exceed thirty (30) days.


At the end of this process, the factors that do not comply with the Agreement
and that are retained in the final audit report, will be the subject to
accounting adjustments by the Contractor or rectifications, adjustments, or
modifications by the Contractor.





ARTICLE 26: IMPORT AND EXPORT


26.1. a) The Contractor shall, in accordance with article 17.7, be entitled to
import into the Republic of Côte d’Ivoire, on its behalf and on behalf of its
subcontractors, all technical equipment, materials, equipment, machines and
tools, devices, automotive vehicles, aircraft, spare parts and consumables,
office and computer supplies and equipment, goods and supplies, necessary for
the Petroleum Operations.


b)The Contractor shall also be entitled to import into the Republic of Côte
d’Ivoire, on its behalf and on behalf of its subcontractors, the furnishings,
clothing, household appliances and personal effects of all foreign employees and
their family members, assigned to work in the Republic of Côte d’Ivoire on
behalf of the Contractor or its subcontractors.


c)Nevertheless, the Contractor and its subcontractors agree to only import the
goods indicated in article 26.1.a) insofar as said are not available in the
Republic of Côte d’Ivoire at similar quantity, quality, price, payment terms and
conditions, subject to special technical requirements or urgency presented by
the Contractor, its agents, contractors or its subcontractors.


d)The Contractor, its agents, contractors and subcontractors, shall be entitled
to re-export from the Republic of Côte d’Ivoire, free of all duties and taxes,
at any time, all items imported according to articles 26.1 a) and 26.1 b) that
are no longer necessary for the Petroleum Operations in accordance with the
provisions of article 20.




51



--------------------------------------------------------------------------------




26.2. All of the imports indicated in article 26.1 that the Contractor, its
agents, contractors and subcontractors, their foreign employees and their family
members are entitled to perform in one or more shipments to the Republic of Côte
d’Ivoire, shall be fully exempt from all duties and taxes payable at entry.


The applicable administrative formalities, accordingly, shall be those of the
following systems:


a)Exceptional temporary admission system, suspending all entry duties and taxes
for the materials, equipment, machines and tools, automotive vehicles, goods and
supplies necessary for proper performance of the Petroleum Operations,
throughout the duration of use in the Republic of Côte d’Ivoire, including the
continental shelf, with the understanding that for the materials, equipment,
machines and tools, automotive vehicles, goods and supplies consumed during the
Petroleum Operations or left on site, clearance of the Exceptional temporary
admission shall be automatic upon a simple quarterly declaration and without
paying duties and taxes.


In the event of duly justified urgency, the materials, equipment, machines and
tools, automotive vehicles, goods and supplies shall be made available to users
upon their arrival in the Republic of Côte d’Ivoire, with the administrative
formalities relating to their admission being performed thereafter, as soon as
possible.


b)Bunkering regime, for consumable products and goods, fuels and lubricants used
offshore, especially on vessels, aircraft and oil exploration and production
equipment.


c)Duty-free admission according to current legislation in the Republic of Côte
d’Ivoire, for furnishings, clothing, household appliances and personal effects.


26.3. Articles other than those indicated in article 26.1 shall be subject to
the ordinary laws of the Republic of Côte d’Ivoire.


26.4. The Contractor, its agents, contractors and subcontractors shall be
entitled to sell in the Republic of Côte d’Ivoire, subject to notifying the
Government in advance of their intent to sell and subject to the provisions of
article 20, all equipment, materials, machines and tools, devices, automotive
vehicles, spare parts and consumables, office and computer supplies and
equipment, goods and supplies that they imported if they are considered to be
surplus or are no longer necessary for the Petroleum Operations. In this case,
the seller shall be required to pay all applicable duties and taxes as of the
date of the transaction and to perform all formalities required by current
legislation in the Republic of Côte d’Ivoire.


The Government shall have the preferential right to purchase all of the items
listed above at prices and conditions equal to those accepted by Third Parties.
This right shall be exercised within a term not exceeding the term accepted by
said Third Parties for executing the purchase.


26.5. The Contractor, its clients and their shippers, throughout the term of
validity of this Agreement, shall be entitled to freely export, at the point of
export selected for this purpose, free of all duties and taxes payable at exit,
at any time, the portion of Hydrocarbons to which the Contractor is entitled by
virtue of the provisions in articles 16 and 21 of this Agreement.


26.6. All imports and exports made pursuant to this Agreement shall be subject
to the formalities and documentation required by the customs authorities, but
shall not entail any payment of entry


52



--------------------------------------------------------------------------------




or exit duties and taxes, subject to the provisions of article 26.3, according
to the regime for which the Contractor is eligible pursuant to the provisions of
this Agreement.







ARTICLE 27: MAKING CRUDE OIL PRODUCTION AVAILABLE TO MEET NATIONAL DEMAND


27.1. Each Calendar Year, up to a total of ten percent (10%) of the share of
Crude Oil production corresponding to the Contractor pursuant to the articles
16.2 and 16.3, shall be sold to PETROCI by the Contractor in order to meet the
demand of the domestic market of the Republic of Côte d’Ivoire. Similarly, the
Contractor will sell to PETROCI a total of up to ten percent (10%) of the
Contractor's share of Natural Gas production under Articles 21.1.5, 21.2.4 and
21.3.1 to meet the needs of Republic of Côte d'Ivoire’s internal market.


The contribution of the Contractor shall be proportional to its share of
production, as defined in articles 16.2, 16.3, 21.1.5, 21.2.4 and 21.3.1, in
relation to the total production of Crude Oil and Natural Gas in the Republic of
Côte d’Ivoire.


The quantity of Crude Oil and Natural Gas that the Contractor shall be required
to sell to PETROCI shall be notified to it by PETROCI at least three (3) months
before the start of each Calendar Quarter.


27.2. The price of the Crude Oil sold to PETROCI under article 27.1 to meet the
demand of the domestic market shall be equal to seventy-five percent (75%) of
the Market Price defined in article 18.


The price of the Natural Gas sold to PETROCI under article 27.1 to meet the
demand of the domestic market shall be equal to seventy-five percent (75%) of
the Market Price defined in article 21.3.7.


The twenty-five percent (25%) allowance on the price of the Crude Oil and that
of the Natural Gas sold to PETROCI to meet domestic demand shall be deemed to be
Petroleum Costs and recoverable in accordance with article 16.2, 21.1.5 and
21.2.4.


27.3. The price of this Crude Oil and Natural Gas shall be payable to the
Contractor, in CFA francs, two (2) months after receipt of the invoice, unless
otherwise agreed between the Parties.


For the purpose of converting the Dollars into CFA francs, PETROCI will use the
exchange rate specified according to the procedure provided in article 24.2.



ARTICLE 28: TRANSFER OF TITLE TO THE HYDROCARBONS AND LIFTING


28.1. The transfer of title and risks to the share of production of Hydrocarbons
corresponding to each Party shall occur at the Point Of Delivery of the Natural
Gas or at the Point of Transfer of the Crude Oil.


The Contractor shall not become the owner of the Hydrocarbons before this Point
of Transfer of the Natural Gas or Crude Oil but it shall contract all insurance
necessary in order to cover


53



--------------------------------------------------------------------------------




any damage, loss or liability that may occur before the Point of Transfer of the
Natural Gas or Crude Oil caused by the Contractor, its agents and its
subcontractors.


28.2. The Government and the Contractor shall have the right and obligation,
subject to the provisions of articles 16, 21 and 27.1, to lift and control the
share of Hydrocarbons corresponding to it pursuant to this Agreement.


This share shall be lifted on as regular a basis as possible, with the
understanding that each of the Parties, within reasonable limits, shall be
authorised to lift more (overlift) or less (underlift) than its share of
Hydrocarbons produced and not lifted on the day of lifting, provided that this
overlift or underlift does not affect the rights of the other Parties and that
it is compatible with the production rates and storage capacity.


In establishing the order of lifting, priority shall be given to the Party with
the greatest quantity of Hydrocarbons produced and not lifted at a given time.


The Parties shall periodically meet to establish a provisional lifting program
based upon the principles described above, taking into account the wishes of the
Parties with regard to the dates and quantities of their liftings, insofar as
their wishes are compatible with these principles.


Before the start of production in the Delimited Region, the Parties shall enter
into a lifting agreement consistent with the principles expressed in this
article.



ARTICLE 29: PROTECTION OF RIGHTS


29.1 The Contractor shall take all reasonable measures necessary to perform its
obligations pursuant to this Agreement. It shall be held liable in accordance
with the applicable laws and regulations of the Republic of Côte d’Ivoire with
respect to any damage or loss which the Contractor, its employees, contractors,
subcontractors or agents and their employees may cause to Third Parties, to the
property or rights of other persons, due to or as a result of the Petroleum
Operations.


29.2. The Government shall take all reasonable measures to facilitate the
implementation by the Contractor of the objectives of this Agreement and protect
the Contractor, the Contractor’s assets and operations, and its employees and
subcontractors in the Republic of Côte d’Ivoire.


29.3. Upon a duly justified request from the Contractor, the Government shall
prohibit the construction of residential or commercial buildings near the
facilities that the Contractor may declare to be hazardous as a result of its
operations. It shall take the necessary precautions to prohibit mooring near
pipelines submerged under river crossings, and to prohibit all interference with
the use of any other facility necessary for the Petroleum Operations, both
onshore and offshore.


29.4. The Contractor shall carry, and ensure that its contractors and
subcontractors carry, for the Petroleum Operations, all insurance in the type
and amounts in customary use in the international petroleum industry, especially
third party liability insurance and insurance covering damage to the property,
facilities, equipment and materials, notwithstanding other insurance that may be
required according to Ivoirian legislation.




54



--------------------------------------------------------------------------------




The Contractor shall provide the Government with proof of carrying the insurance
indicated above. The insurance must be contracted from highly regarded insurance
companies.


29.5. In the event that the Government may be held liable due to or as a result
of the Petroleum Operations, the Contractor shall indemnify and hold the
Government harmless from any claim, loss or damage whatsoever caused by or as a
result of the Petroleum Operations to the extent that it is finally determined
pursuant to applicable law, provided that said claims, losses or damage are not
due in whole or in part to an action by the Government.



ARTICLE 30: PERSONNEL, TRAINING, EQUIPMENT AND SOCIAL WORK


30.1. The Contractor, for performing the Petroleum Operations, shall give
priority to employing domestic labour from the Republic of Côte d’Ivoire, in
accordance with the provisions after this article 30.1.


Non-Ivorian directors, technicians, engineers, accountants, geologists,
geophysicists, scientists, chemists, drillers, foremen, mechanics, skilled
labourers, secretaries and supervisors may only be hired by the Contractor
outside of the Republic of Côte d’Ivoire if Ivoirian specialists with the same
qualifications cannot be hired within the country or abroad, transferred from
PETROCI or the petroleum administration.


Within ninety (90) days of the granting of an exclusive production permit, the
Contractor shall submit a plan for the “Ivoirization” of its personnel to the
Government for approval, and which shall be financed by the Contractor once
approved.


For this purpose, the Contractor shall employ at least seventy percent (70%) of
Ivoirian personnel no later than the anniversary date of the start of commercial
production, at least eighty (80%) three (3) years after the start of commercial
production, and at least ninety (90%) five (5) years after the start of
commercial production.


If one of these objectives is not met, the Government may require
the Contractor, excluding PETROCI, to establish a training program in order
to achieve the targets stipulated above. Said training program shall be
allocated an annual amount of not less than five hundred thousand Dollars
(US$ 500,000), not recoverable as Petroleum Costs, and shall be submitted to the
Government for approval.


30.2. Furthermore, the Contractor, excluding PETROCI, as of the Effective Date,
shall fund a training program for the Ivoirian nationals. Said program shall
cover all of the Petroleum Operations, from exploration through production,
especially including but not limited to preparatory studies for the installation
and performance of work (such as the geophysical campaign, drilling, production
tests, development of a field) and the negotiation of contracts.


For the purposes of this article 30.2, “Ivorian nationals” means the Ivorian
administration personnel in charge of hydrocarbons, the scholarship students of
the ministry that is responsible for Hydrocarbons and PETROCI personnel.


For this purpose, the Contractor, excluding PETROCI, shall pay the Government a
minimum annual training budget of:




55



--------------------------------------------------------------------------------




a)
one-hundred and fifty thousand Dollars (US$150,000) in the exploration
period and

b)
six-hundred thousand Dollars (US$ 600,000) in the production period.



No more than fifteen percent (15%) of the training budget shall be allocated to
the executive management responsible for Hydrocarbons and the cabinet office of
the ministry that is responsible for Hydrocarbons, for the participation by
their staff in domestic or international conferences, seminars and missions (as
well as their participation in their organisation) and for the carrying out of
studies, in relation to the missions of the ministry that is responsible for
Hydrocarbons.


30.3. The Contractor, except for PETROCI, agrees to pay the Government an annual
budget for performing social works such as the construction of health care
infrastructure (medical clinics, dispensaries, hospitals, health care centres,
medical equipment or materials, etc.), educational infrastructure and social
initiatives, for a minimum amount of:
a)
one-hundred and fifty thousand Dollars (US$150,000) in the exploration period
and

b)
six-hundred thousand Dollars (US$ 600,000) in the production period.





30.4. The Contractor, except for PETROCI, also agrees to pay the Government an
annual budget for the purchase, by the Government, of equipment, material,
consumables and services, in a minimum annual amount of:


a)
one-hundred and fifty thousand Dollars (US$150,000) in the exploration period
and

b)
six-hundred thousand Dollars (US$ 600,000) in the production period.





The annual equipment budget is aimed primarily at petroleum administration
equipment and that of the ministry responsible for Hydrocarbons.


No more than fifteen percent (15%) of the training budget shall be allocated to
the executive management responsible for Hydrocarbons and the cabinet office of
the ministry that is responsible for Hydrocarbons, for the participation by
their staff in domestic or international conferences, seminars and missions (as
well as their participation in their organisation) and for the carrying out of
studies, in relation to the missions of the ministry that is responsible for
Hydrocarbons.


30.5. For the purposes of applying articles 30.2, 30.3 and 30.4, the Operator
shall fund, from the first two weeks of each Calendar Year and for the first
exploration period, no later than two (2) months after the date this Agreement
is signed, the annual training, social welfare and equipment budgets, upon the
Government Representative’s written request including the details of the
financing or expenses. The three (3) training, equipment and social welfare
budgets are due in full for each Contractual Year including the years in which
this Agreement was signed and terminated.


The training expenses and those related to social works and equipment and
materials borne by the Contractor, other than PETROCI, will be treated as
recoverable Petroleum Costs.


The unused annual training, equipment and social works budgets are carried
forward to the next Calendar Year. At the end of each exploration period, the
Operator shall, following instructions from the Government, transfer all the
balances of the budgets to accounts designated for this purpose.


56



--------------------------------------------------------------------------------






30.6 Foreign personnel employed by the Contractor, its agents and its
subcontractors for the Petroleum Operations shall be authorised to enter the
Republic of Côte d’Ivoire. The Government shall facilitate issuance of the
administrative documents necessary for said personnel and their family members
to enter and stay in the Republic of Côte d’Ivoire.


30.7. All employees required for conducting the Petroleum Operations shall be
under the authority of the Contractor or its agents, contractors and
subcontractors, in their capacity as employers. Their work, number of hours,
wages, and all other conditions of their employment shall be determined by the
Contractor or its agents, contractors and subcontractors, in accordance with
legislation in force in the Republic of Côte d’Ivoire and the Best Industry
Practice in the international petroleum industry. The Contractor, however, shall
be free to select and assign its personnel, subject to the provisions of article
30.1.



ARTICLE 31: ACTIVITY REPORTS RELATED TO EXCLUSIVE PRODUCTION PERMITS


31.1. The provisions of article 11 shall apply, mutatis mutandis, to exclusive
production permits. Furthermore, the following periodic activity reports shall
be provided to the Government for each Field:


a) daily production reports, and


b) monthly reports indicating the quantities of Hydrocarbons produced and sold
during the past month and the information on these sales in accordance with
article 18.5.


Unless the Contractor consents in writing, the information on a Production
Perimeter, with the exception of activity statistics, shall, in accordance with
article 8.4 above, be considered by the Parties to be confidential throughout
the duration of this Agreement.


31.2. The Contractor shall notify the Government as soon as possible of any
significant damage of any type to the oil fields or facilities, and shall take
all reasonable measures necessary to resolve it and make the necessary repairs.


31.3. As of the date of granting an exclusive production permit, the annual
reports indicated in article 8.2 shall also contain the following:


a)
information on all development and production operations performed during the
past Calendar Year, including the quantities of Hydrocarbons produced and sold,
if applicable;



b)
information on all transportation operations and sales, as well as the location
of the principal facilities constructed by the Contractor, if applicable, and



c)
a statement indicating the number of employees and operations, with their
qualifications, nationality, their given name and surnames, their number and
employment start date.




ARTICLE 32: ARBITRATION


32.1. In the event of a dispute between the Government and the Contractor
regarding or arising from this Agreement, the Parties shall endeavour to resolve
this dispute amicably.


57



--------------------------------------------------------------------------------






If, within ninety (90) days from the date of notification from one Party to the
other of the dispute, the Parties are unable to resolve the dispute, it shall be
submitted, at the request of the first Party to do so, to an arbitration
procedure made up of three (3) arbitrators, in accordance with the applicable
Arbitration Rules of the ICC.


No arbitrator shall be a national of the countries of origin of the Parties.


32.2. The place of arbitration shall be Paris (France). The language used in the
proceedings shall be French, and the applicable law shall be Ivoirian law and in
accordance with Best Industry Practice.


The award issued by the arbitral tribunal shall be definitive, binding upon the
Parties and immediately enforceable.


The Parties formally and without reservation waive any right to attack such
award, to impede its recognition and its execution by any means whatsoever.


32.3. The arbitration expenses shall be paid by the Parties according to ICC
rules.


Performance by the Parties of their obligations arising out of this Agreement
shall not be suspended during the period of arbitration.


32.4. The parties agree that this article will remain effective after the end of
this Agreement.





ARTICLE 33: FORCE MAJEURE


33.1. No delay or failure by one Party in performing any of the obligations
arising out of this Agreement shall be considered as a breach of said Agreement
if this delay or failure is due to an event of Force Majeure.


33.2. In accordance with the terms of this Agreement, “Force Majeure” means any
unforeseeable, unavoidable event that is beyond the control of a Party, which
impedes, delays or prevents that Party from fulfilling its obligations under
this Agreement and includes but is not limited to earthquakes, floods,
accidents, strikes, lock-outs, riots, delays in obtaining rights of way,
insurrections, civil disorder, sabotage, acts of war or circumstances
attributable to war, acts of terrorism or any other cause beyond its control,
similar to or different than those mentioned above.


In the event of a conflict in interpretation or an event of Force Majeure not
listed above, the term “Force Majeure” shall be interpreted as closely as
possible according to the principles and practices in the international
petroleum industry, as well as the law of the Agreement.


If, following an event of Force Majeure, the performance of any of the
obligations of this Agreement is deferred, the duration of the resulting delay,
extended by the time that may be necessary to overcome the Force Majeure and to
resume the Petroleum Operations, shall be added to the term indicated in this
Agreement for performing said obligation, and the exclusive
exploration,appraisal or production permits shall be protected accordingly with
respect to the region affected by the Force Majeure.


58



--------------------------------------------------------------------------------






33.3. When one Party believes that it is prevented from performing any of its
obligations due to an event of Force Majeure, it must immediately notify the
other Party, specifying the information such as to establish the Force Majeure,
and shall take, in agreement with the other Party, all useful, necessary and
reasonable steps to allow it to resume normal performance of the obligations
affected upon cessation of the event constituting Force Majeure.


The obligations other than those affected by the Force Majeure shall continue to
be performed in accordance with the provisions of this Agreement.


33.4. If a situation of Force Majeure continues for a period of twelve (12)
months from the date of notice in accordance with article 33.3, the Contractor
may, upon at least ninety (90) days written notice to the Government, terminate
the Agreement.



ARTICLE 34: JOINT AND SEVERAL OBLIGATIONS AND WARRANTIES


34.1. All clauses, conditions and provisions of this Agreement shall be
mandatory for the Parties and their respective successors and assigns. This
Agreement constitutes the entire agreement between the Parties and no prior
communication, promise or agreement, whether verbal or written, between the
Parties relative to the subject of this Agreement may be invoked in order to
amend the clauses hereof.


The Government certifies and warrants that there is no other agreement in effect
concerning the petroleum rights of the Delimited Region, that it shall correctly
and faithfully discharge its obligations, and this Agreement shall not be
cancelled, amended or changed without the approval of the Parties.


34.2. Save for the contrary provisions in article 22.3.c), when the Contractor
is composed of several entities, the obligations and liability of such entities
by virtue of this Agreement shall be joint and several, it being understood that
the Contractor shall not be jointly and severally liable for the income tax set
forth in article 17.


34.3. The entities constituting the Contractor, its parent company or Affiliated
Companies specficially BP Explorating Operating Company and Kosmos Energy
Operating shall submit to the Government, for approval, within sixty (60) days
running from the Effective Date an undertaking guaranteeing proper performance
under the terms of the proper performance undertaking contained in Appendix 4.



ARTICLE 35: ASSIGNMENT RIGHTS


35.1. Subject to the written consent of the Government, which shall not be
unreasonably withheld, with the exception of the provisions of article 22.3.e),
the rights and obligations arising out of this Agreement may be assigned by any
of the entities comprising the Contractor, in whole or in part, to Third Parties
with a well-established technical and financial reputation.


The said Third Party assignees shall, together with the other entities that
constitute the Contractor be jointly and severally liable for the obligations
arising out of this Agreement.
The conditions for all assignments and for joint and several ownership shall be
approved in advance by the Government.




59



--------------------------------------------------------------------------------




If, within sixty (60) days following notification to the Government of a planned
assignment, accompanied by all related information, and a draft of the
assignment instrument, it has not notified its decision, this assignment shall
be deemed to be approved by the Government.


As of the date of approval of an assignment, the assignee shall be bound by the
terms and conditions of this Agreement, and in the event of full assignment, the
assignor will no longer be bound by the terms and conditions of this Agreement.
Every assignment of rights or interests to Third Parties is subject to the
payment of a transfer fee that is set in accordance with the law in force in the
Republic of Côte d’Ivoire.


The fees that are fixed for this purpose, in accordance with article 17.7, will
be borne by the assignee who must pay them within thirty (30) days following the
date on which the transfer was approved.


35.2. Save for the provisions in article 22.3.e), the joint and several rights
and obligations arising out of this Agreement may be freely assigned at any
time, in whole or in part, by any of the entities comprising the Contractor to
one or more Affiliated Companies, or to the other entities comprising the
Contractor.


The Contractor shall notify the Government of said assignments before the
effective date thereof and, if applicable, the provisions of article 34.2 shall
be applicable.


35.3. The assignments made in violation of the provisions of this article are
null and void.





ARTICLE 36: APPLICABLE LAW AND STABILITY OF CONDITIONS


36.1. The laws and regulations in effect in the Republic of Côte d’Ivoire and
Best Industry Practice shall be applicable at all times to the Contractor, this
Agreement and the operations it covers.


36.2. This Agreement is entered into by the Parties in accordance with the laws
and regulations in effect at the time of execution and in relation to the
provisions of said laws and regulations, especially with regard to its economic,
tax and financial provisions.


As a result, in the event that (i) subsequent laws and regulations modify the
provisions of laws and regulations in effect at the time of executing this
Agreement or (ii) there is a change in the interpretation or application of any
law, decree or regulation in the Republic of Côte d’Ivoire by a judicial,
arbitral or administrative authority, and such modifications or changes entail a
material change in the respective economic situation of Parties according to the
current provisions of said Agreement, the Parties shall use their best
endeavours to reach in good faith an agreement to change such provisions as
necessary so as to re-establish the economic equilibrium of the Agreement as
established at the time of execution of this Agreement. This provision applies
mutatis mutandis to any case involving an international binding instrument
applicable in the Republic of Côte d’Ivoire.


If, despite their efforts, the Parties cannot reach an agreement, the provisions
of article 32 above may be applied.




60



--------------------------------------------------------------------------------




36.3. The Parties agree that (i) the Petroleum Code establishes a special regime
for oil companies and (ii) the Contractor may conduct the Petroleum Operations
in accordance with Article 8 of the Petroleum Code.



ARTICLE 37: PERFORMANCE OF THE AGREEMENT


37.1. The Parties agree to cooperate in all manners possible in order to achieve
the objectives of this Agreement.


For this purpose, a coordination committee (“Coordination Committee”) composed
of the Government, PETROCI and the Operator will be set up. This Coordination
Committee will meet at least one (1) time during the Calendar Year and whenever
necessary upon the justified request by one (1) of its members. The proposed
agenda must accompany this request.


The Coordination Committee shall be chaired by the Government.


The Coordination Committee shall be a framework for information of the
Government, by the Operator on the budgets, programs and performance of work and
contractual obligations in the Delimited Region.


The Government shall facilitate the performance of activities by the Contractor
by granting it all permits, licenses and rights necessary to perform the
Petroleum Operations, and by making available to it all appropriate services and
facilities, so that the Parties may get the most profit out of genuine
cooperation. Nevertheless, the Contractor is required to comply with applicable
procedures and formalities of the appropriate government departments.


37.2. All notifications or other communications referring to this Agreement
shall be made in writing and shall be addressed to an authorised representative
of the Party in question at the principal place of business in the Republic of
Côte d’Ivoire of said Party by:


a) prepaid registered letter,
b) cable or telegram
c) telex or fax with acknowledgement of receipt, or
d) hand delivery with signed receipt.


Notifications shall be considered to be made on the date of receipt by the
addressee.


37.3. If the Government believes that the Contractor has breached any of its
obligations under this Agreement, it shall notify the Contractor to this effect
in writing and the Contractor shall have sixty (60) days to remedy or submit the
issue to arbitration in accordance with the provisions of article 32 of this
Agreement.


37.4. Breach by the Contractor with regard to observing the provisions of this
Agreement may result in termination of this Agreement by the Government, after
notifying Contractor in accordance with the provisions of article 37.3, with the
understanding that such termination shall not be declared if the Contractor has
begun to remedy the breach after notifying the Government of the measures taken
for this purpose or if the issue is submitted to arbitration in accordance with
the provisions of article 32.




61



--------------------------------------------------------------------------------




In the event of bankruptcy entailing liquidation of one of the entities
comprising the Contractor, the rights of said entity pursuant to this Agreement
shall immediately lapse and the other entities comprising the Contractor may
assume the percentage of said entity’s share in accordance with the joint
venture agreement, and its obligations pursuant to this Agreement. In the event
that the entity in liquidation is the Operator, the Government may terminate
this Agreement if the new Operator appointed by the other entities which compose
the Contractor does not fulfil the technical and financial capacities.
The termination of this Agreement shall not release the Contractor from its
obligations created before or at the time of the termination.


37.5. The terms and conditions of this Agreement may only be amended if done in
writing and by mutual agreement between the Parties.


37.6. Unless otherwise arranged or decided in writing, the Government will be
represented by the Director General of Hydrocarbons in accordance with the terms
of this Agreement. In this regard, the Director General of Hydrocarbons shall
give, in the name and on behalf of the Government, all consents that may be
necessary or appropriate for performance of the Agreement and will receive all
notices on behalf of the Government under this Agreement. The Director General
of Hydrocarbons shall also provide all reasonable assistance to the Contractor
with respect to its activities in the Republic of Côte d’Ivoire.


37.7. The headings appearing in this Agreement were inserted for ease of reading
and reference and in no way define, limit or describe the scope or purpose of
the Agreement or any of its clauses.


37.8. Appendices 1, 2, 3, 4 and 5 attached hereto are an integral part of this
Agreement.


37.9. Any waiver by the Government of the performance of an obligation of the
Contractor shall be made in writing and signed by the representative of the
Government, and no waiver may be considered as implicit if the Government waives
asserting any of the rights conferred to it by this Agreement.



ARTICLE 38: EFFECTIVE DATE


After being signed by the Parties, this Agreement shall become effective. The
date of signature is designated as the Effective Date, thereby making said
Agreement binding upon the Parties.




IN WITNESS WHEREOF, the Parties signed this Agreement in 7 (seven) originals.






Done in Abidjan, this 21 December 2017 (“Effective Date”)
















62



--------------------------------------------------------------------------------














FOR THE REPUBLIC OF COTE D’IVOIRE


The Secretary of State with the Prime Minister, responsible for State Budget and
Portfolio


The Minister of Economy and Finance
The Minister of Petroleum, Energy and the Development of Renewable Energy
 
 
 
/s/ Moussa Sanogo
/s/ Adama Kone
/s/ Thierry Tanoh
 
 
 
Moussa SANOGO
Adama KONE
Thierry TANOH





 
FOR THE CONTRACTOR
 










 
 
PETROCI HOLDING
KOSMOS
BP
 
 
 
/s/ Ibrahima Diaby
/s/ Brian F. Maxted
/s/ Andrew Mcauslan
 
 
 
Dr. Ibrahima DIABY
Brian F. MAXTED
Andrew MCAUSLAN
 
 
 
Director General
Chief Exploration Officer
Head of Business Development




APPENDIX 1


Attached to and forming an integral part of this Agreement by and between the
Republic of Côte d’Ivoire and the Contractor.




1.1 DELIMITED REGION


As of the Effective Date, the Delimited Region, referred to as Block CI-602 is
composed of the area within the perimeter formed by the points 14F, 96G, 14H and
and 14G indicated on the attached map.


The geographical coordinates of these points are as follows, in relation to the
Greenwich meridian:


 
Point
Longitude (W)
Latitude (N)
14F
5°58’00,0000’’
4°13’12,3000’’
96G
5°32’27,8300’’
4°15’47,0000’’
14H
5°32’27,8300’’
3°30’00,0000’’
14G
5°58’00,0000’’
3°30’00,0000’’



63



--------------------------------------------------------------------------------






The topographical reference system is CLARKE 1880 ellipsoid and the datum is
Abidjan 1987.


The area of the Delimited Region defined above is considered to be equal to
approximately three thousand eight hundred seventy-three decimal fifty-five
(3,873.55 km²) square kilometres.




1.2 MAP OF THE DELIMITED REGION


ci602mapa01.jpg [ci602mapa01.jpg]





APPENDIX 2


Attached to and forming an integral part of this Agreement by and between the
Republic of Côte d’Ivoire and the Contractor.


64



--------------------------------------------------------------------------------








ACCOUNTING PROCEDURE






Article 1. GENERAL PROVISIONS


1.1.    Purpose
This Accounting Procedure shall be followed and observed in performing the
obligations under the Agreement to which this Appendix is attached.


1.2.    Accounts and statements
The accounting records and books of the Contractor shall comply with
legislation, and be kept according to the General Business Accounting Plan in
effect in the Republic of Côte d’Ivoire. Nevertheless, the Contractor may apply
the accounting rules and procedures in practice in the international petroleum
industry to the extent that they are not contrary to the above-mentioned
legislation and plans.


In accordance with the provisions of article 24 of the Agreement, the accounts,
books and records shall be kept in French and denominated in Dollars. These
accounts shall be used specifically in order to determine the amount of
Petroleum Costs, the recovery of said costs, the production sharing, as well as
for filing the income declarations of the Contractor. For information purposes,
the accounts and balance sheets shall also be kept in CFA francs.


The Contractor shall record all activity related to the Petroleum Operations in
separate accounts from those related to any other activities that may be
performed in the Republic of Côte d’Ivoire.


All accounts, books, records and statements, as well as the supporting documents
for expenses incurred, such as invoices and service contracts, shall be retained
in the Republic of Côte d’Ivoire so that they may be produced if so requested by
the appropriate Ivoirian authorities.


1.3.    Interpretation
Unless otherwise provided in this Accounting Procedure, the definitions of the
terms appearing in this Appendix 2 shall be the same as the corresponding terms
appearing in the Agreement.


In the event of a conflict between the provisions of this Accounting Procedure
and the Agreement, the Agreement shall prevail.


1.4. Modifications
The provisions of this Accounting Procedure may be amended by mutual agreement
of the Parties.




1.5. Definitions
The terms used in this Accounting Procedure are defined as follows:


a)
Development Expenses means all costs and expenses borne and paid by the
Contractor for performing the Petroleum Operations relative to a Production
Perimeter excluding Production Expenses and Financial Expenses





65



--------------------------------------------------------------------------------




b)
Appraisal Expenses means all costs and expenses borne and paid by the Contractor
for performing the Petroleum Operations relative to an Appraisal Perimeter.



c)
Production Expenses are all costs and expenses borne and paid by the Contractor
for producing and maintaining the wells, equipment and related facilities
relative to a Field from the start of production of said Field. The Production
Expenses shall also include all costs and expenses borne and paid by the
Contractor for producing and maintaining the pipelines, generators, warehouses,
pools and other facilities that the Contractor acquires, builds or installs in
accordance with the provisions of article 7.2. of the Agreement for performing
the Petroleum Operations.



d)
Exploration expenses means all costs and expenses borne and paid by the
Contractor for performing the Petroleum Operations (especially including the
costs and expenses indicated in article 2.2.13 of this Accounting Procedure),
excluding Appraisal Expenses, Development Expenses, Production Expenses,
Financial Expenses, Overheads in the Republic of Côte d’Ivoire and Overheads
Abroad.



e)
Financial Expenses means the interest and fees indicated in article 2.2.10 of
this Accounting Procedure.



f)
Overheads in the Republic of Côte d’Ivoire means the costs and expenses
indicated in article 2.2.2 of this Accounting Procedure.



g)
Overheads Abroad means the costs and expenses indicated in article 2.2.3 of this
Accounting Procedure.





Article 2. PETROLEUM COSTS


2.1. Petroleum Costs Account
The Contractor shall keep a “Petroleum Costs Account” to record in detail the
expenses incurred and effectively paid by the Contractor in relation to the
Petroleum Operations performed pursuant to this Agreement, which shall be
recoverable in accordance with the provisions of articles 16 and 21 of the
Agreement. Recovery of the Petroleum Costs will be on the basis of the expenses
incurred and effectively paid.


In particular, this Petroleum Costs Account shall separately indicate, by
Appraisal Perimeter or Production Perimeter, if applicable, the following
expenses:


a)
the Exploration Expenses;

b)
the Appraisal Expenses;

c)
the Development Expenses;

d)
the Production Expenses;

e)
the Financial Expenses;

f)
the Overheads in the Republic of Côte d’Ivoire;

g)
the Overheads abroad;

h)
the abandonment reserve funds:

i)
national needs, and

j)
training, equipment and social works expenses.





66



--------------------------------------------------------------------------------




The Petroleum Costs Account shall allow, among others, the following to be
identified at any time:


a)
the total amount of Petroleum Costs since the Effective Date;



b)
the total amount of Petroleum Costs recovered;



c)
the total amount credited to the Petroleum Costs Account pursuant to article
2.4.b) of this Accounting Procedure, and



d)
the total amount of Petroleum Costs still to be recovered.



For the purposes of application of articles 16 and 21 of the Agreement, the
Petroleum Costs shall be recovered according to the following order of priority:


a)
production expenses of a Field incurred and effectively paid from the start date
of regular production;



b)
financial expenses, and



c)
other Petroleum Costs.



Furthermore, in each of the categories indicated above, the costs shall be
recovered in the order in which they are incurred and effectively paid.


Notwithstanding any provisions to the contrary in this Accounting Procedure, the
intent of the Parties is to not duplicate any credit or debit in the accounts
maintained pursuant to the Agreement.


2.2. Debits posted to the Petroleum Costs Account
The following expenses and charges shall be posted as debits in the Petroleum
Costs Account:


2.2.1. Personnel Expenses
All payments made to cover the salaries and wages of the employees of the
Contractor directly assigned in the Republic of Côte d’Ivoire, on a temporary or
permanent basis, to the Petroleum Operations performed pursuant to this
Agreement, including statutory and welfare costs and all additional charges or
expenses set forth in individual or collective agreements or according to the
internal administrative regulations of the Contractor.


2.2.2. Overheads in the Republic of Côte d’Ivoire
Fees and salaries of personnel of the Contractor working in the Republic of Côte
d’Ivoire on the Petroleum Operations whose work time is not directly assigned to
the programs, as well as the costs of maintaining and operating a general and
administrative office and auxiliary offices in the Republic of Côte d’Ivoire
necessary for the Petroleum Operations.


2.2.3. Overheads abroad
The Contractor shall add a reasonable amount for overhead paid abroad, related
to performing the Petroleum Operations by the Contractor and its Affiliated
Companies, such amounts representative of the estimated cost of services
performed for said Petroleum Operations and corresponding to actual services
performed abroad by the Contractor or its Affiliated Companies.




67



--------------------------------------------------------------------------------




Overheads abroad includes part of the salaries and wages paid to staff residing
abroad as well as a portion of general administrative costs for central services
located abroad.


The amounts allocated shall be provisional amounts determined based upon the
experience of the Contractor, and shall be adjusted annually according to the
actual costs borne by the Contractor.


Nevertheless, the overheads paid abroad shall only be allocated within the
following limits:


a)
before granting an exclusive production permit: five percent (5%) of the
expenses allocated to the Petroleum Costs Account excluding overhead for the
Calendar Year in question;



b)
as of the time of granting the first exclusive production permit: three percent
(3%) of the expenses allocated to the Petroleum Costs Account excluding bonuses
and overhead for the Calendar Year in question.



2.2.4. Buildings
Expenses for construction, maintenance and related costs, as well as rent paid
for all offices, homes, warehouses and other types of buildings, including
housing and recreation centres for employees, and the cost of equipment,
furnishings, fittings and supplies necessary to use these buildings as required
for the needs of the Petroleum Operations.


2.2.5. Materials, Equipment and rent
Costs of equipment, materials, machines, articles, supplies and facilities
purchased or supplied for use in the Petroleum Operations, as well as rent or
compensation paid or incurred for the use of all equipment and facilities
necessary for the Petroleum Operations, including the facilities exclusively
owned by the Contractor.


2.2.6. Transportation
Transportation of personnel, equipment, materials and supplies, within the
Republic of Côte d’Ivoire and between the Republic of Côte d’Ivoire and other
countries, necessary for the Petroleum Operations.


The personnel transportation costs include the expenses for transferring
employees and their family, paid by the Contractor, in accordance with the
policy established by the Contractor.




2.2.7. Services Rendered
Expenses for services rendered by subcontractors, consultants, expert advisors
and public utilities, as well as all costs related to services rendered by the
Government or any other authorities of the Republic of Côte d’Ivoire.


The expenses for services rendered by Affiliated Companies, provided that these
costs do not exceed those that would normally be charged by independent
companies for the same or similar service taking into account the quality and
availability of those services.


2.2.8. Insurance and claims
Premiums paid for insurance that must normally be carried for the Petroleum
Operations which must be performed by the Contractor pursuant to the Agreement,
as well as all expenses incurred


68



--------------------------------------------------------------------------------




and paid to settle all losses, claims, compensation and other expenses,
including those for legal services not recovered by the insurance carrier and
those derived from court decisions.
If after approval by the Government no insurance is carried, all expenses paid
by the Contractor to settle all losses, claims, compensation, legal judgments
and other expenses.


2.2.9. Legal expenses
All expenses relative to conducting, examining and settling disputes or claims
arising from the Petroleum Operations, or those necessary for defending or
recovering assets acquired in performing the Petroleum Operations, especially
including discovery or investigation fees, court fees and amounts paid to settle
or resolve such disputes or claims.
If such measures must be conducted by Contractor's legal personnel, reasonable
remuneration will be included in the Petroleum Costs, which shall not exceed the
cost of the same or similar service normally performed by an independent
company.


2.2.10 Financial expenses
All interest and fees the Contractor pays in respect of loans contracted from
Third Parties and advances obtained from Affiliated Companies, to the extent
that such loans and advances are allocated solely to the financing of a Field’s
Development Expenses, and do not exceed seventy-five percent (75%) of the total
amount of these Development Expenses.


These loans and advances shall be submitted for administration approval under
the conditions provided in article 72.3 of the Petroleum Code, except as
otherwise provided in article 17.4.c) of this Agreement.


Where the financing has been provided by Affiliated Companies, the eligible
interest rates must not exceed the rates normally used in the international
financial markets for similar loans.


2.2.11. National needs
The discount of twenty-five percent (25%) conceded to PETROCI on sales of Crude
Oil and Natural Gas to meet national needs in accordance with article 27.2 of
the Contract.


2.2.12. Training expenses, social services and provision of equipment and
materials
All expenses and costs incurred under article 30 of this Agreement.




2.2.13. Other expenses
All expenses borne and paid by the Contractor for the necessary and correct
performance of the Petroleum Operations within the context of the Annual Work
Programs and approved Budgets, with the exception of expenses covered and paid
by the foregoing provisions in this article and the expenses excluded from the
Petroleum Costs.


These other expenses include, in particular, foreign exchange losses actually
incurred by the Contractor in performing the Petroleum Operations.


2.3. Expenses not attributable to the Petroleum Costs Account
The expenses that are not related to performing the Petroleum Operations, and
the expenses excluded according the provisions of the Agreement or this
Accounting Procedure and by the Petroleum Code and its implementing decree, are
not attributable to the Petroleum Costs Account and thus are not recoverable.




69



--------------------------------------------------------------------------------




These expenses notably include:


a)
the expenses relative to the period prior to the Effective Date save for the
provisions in article 16.7;



b)
all expenses relative to the Operations performed beyond the Point of Delivery,
such as transportation and marketing expenses;



c)
the financial expenses relative to financing the Petroleum Exploration
Operations, and those relative to the portion of financing the Development
Expenses exceeding seventy-five percent (75%) of the total amount of the
Development Expenses;



d)
the bonuses defined in article 19 of this Agreement.



e)
foreign exchange losses other than those indicated in article 2.2.13 of this
Accounting Procedure.



Furthermore, the charges indicated in articles 17.4.d), and 17.4.g) of this
Agreement, although deductible from net profits for purposes of the industrial
and commercial income tax, cannot be chargeable to the Petroleum Costs Account
due to how they are defined.


2.4. Credits posted to the Petroleum Costs Account
The following revenue and income shall specifically be credited to the Petroleum
Costs Account:


a)
revenue derived from selling the quantity of Hydrocarbons available to the
Contractor, in accordance with articles 16 and 21 of this Agreement, for
recovery of the Petroleum Costs;

b)
all other revenue or income related to the Petroleum Operations, especially
those derived from:



•
the sale of related substances;

•
all services rendered to Third Parties using the facilities allocated to the
Petroleum Operations, especially the processing, transportation and storage of
products for Third Parties in these facilities;

•
the transfer of assets of the Contractor, and the transfer of some or all of the
rights and obligations of the Contractor according to article 35 of this
Agreement;

•
foreign exchange gains actually realised by the Contractor in performing the
Petroleum Operations.



Article 3.     BASIS FOR CHARGING THE COST OF SERVICES, MATERIALS AND EQUIPMENT
USED IN THE PETROLEUM OPERATIONS.


3.1. Rendering technical services
A reasonable fee shall be charged for technical services rendered by the
Contractor or its Affiliated Companies for the Petroleum Operations performed
pursuant to the Agreement, such as analyses of gas, water, core bores and all
other tests and analyses, provided that such costs do not exceed those normally
charged for similar services by independent technical service companies and
laboratories, taking into account the quality and availability of those
services.


3.2. Purchase of materials and equipment


70



--------------------------------------------------------------------------------




The materials and equipment purchased from Third Parties that are necessary for
the Petroleum Operations performed within the context of the Agreement shall be
charged to the Petroleum Costs Account at the “Net Cost” borne by the
Contractor.


The “Net Cost” shall include the cost of purchasing materials and equipment and
items such as taxes, customs agent fees, transportation, loading and unloading
expenses and licensing fees, relative to the supply of materials and equipment,
as well as transit losses not recovered through insurance.


3.3.     Use of equipment and facilities owned exclusively by the Contractor
The equipment and facilities owned by the Contractor and used for the Petroleum
Operations shall be charged to the Petroleum Costs Account at a lease rate that
shall be sufficient to cover the maintenance, repairs, depreciation and services
provided to the Petroleum Operations, provided that such costs do not exceed
those normally charged by Third Parties in the Republic of the Republic of Côte
d’Ivoire for similar services and taking into account the quality and
availability of those services.


3.4. Valuation of equipment
Any equipment transferred to the Republic of Côte d’Ivoire from the warehouses
of the Contractor or any of the entities comprising the Contractor or their
Affiliated Companies shall be valued as follows:


a)
New equipment

New equipment (condition “A”) is new equipment that has never been used: one
hundred percent (100%) of the current market price, which corresponds to the
price that would normally be invoiced under free market conditions between an
independent buyer and seller for similar supplies.
b)
Equipment in good condition

Used equipment in good condition (condition “B”) is equipment in good condition
that is still usable for its initial intended purpose, without repairs:
seventy-five percent (75%) of the price of new equipment.
c)
Other used equipment

Other used equipment (condition “C”) is equipment that is still usable for its
initial intended purpose, after repair and reconditioning, fifty percent (50%)
of the price of new equipment.
d)
Equipment in poor condition

Equipment in poor condition (condition “D”) is equipment that is no longer
usable for its initial intended purpose, but only for other services:
twenty-five percent (25%) of the price of new equipment.
e)
Scrap and waste

Scrap and waste (condition “E”) is equipment that cannot be used or repaired:
current price for scrap.


3.5. Materials and equipment transferred by the Contractor
The materials and equipment acquired by all of the entities comprising the
Contractor shall be valued based upon the conditions defined in article 3.4 of
this Accounting Procedure.


The materials and equipment acquired by any of the entities comprising the
Contractor, or by Third Parties, shall be valued based upon sales price
obtained, which shall not under any circumstances be less than the price
determined according to the conditions defined in article 3.4 of this Accounting
Procedure.


71



--------------------------------------------------------------------------------






The corresponding amounts shall be credited to the Petroleum Costs Account.


Article 4. INVENTORIES


4.1. Frequency
The Contractor shall keep a permanent inventory of quantities and values of all
assets used for the Petroleum Operations and, at reasonable intervals, shall
carry out physical inventories as required by the Parties in accordance with the
Best Industry Practice in the international petroleum industry.


4.2. Notification
A written notification of the intent to take inventory shall be sent by the
Contractor at least ninety (90) days before the start of said inventory, so that
the Government and the entities comprising the Contractor may be represented, at
their expense, during inventory operations.


4.3. Information
In the event that the Government or an entity comprising the Contractor is not
represented during an inventory, said Party or Parties shall be bound by the
inventory prepared by the Contractor, which shall then provide said Party or
Parties with a copy of said inventory in accordance with the Best Industry
Practice in the international petroleum industry.


Article 5. FINANCIAL AND ACCOUNTING STATEMENTS
The Contractor shall provide the Government with all reports, records and
statements indicated in the provisions of the Agreement and current legislation,
and especially the following accounting and financial statements:


5.1. Statement of exploration work obligations
This annual statement shall be submitted within forty five (45) days after the
end of each Contractual Year relative to exploration periods.


It shall provide a detailed statement of the work and exploration expenses
carried out by the Contractor to perform the obligations set forth in article 4
of this Agreement, specifically excluding appraisal wells and the corresponding
Appraisal Expenses as well as Development Expenses, Production Expenses,
Overheads in the Republic of Côte d’Ivoire and bonuses.


5.2. Petroleum Costs recovery statement
A quarterly statement shall be submitted within forty five (45) days after the
end of each Calendar Quarter. It shall indicate the following items of the
Petroleum Costs Account:


a)
the amount of Petroleum Costs still to be recovered at the beginning of the
Calendar Quarter;



b)
the amount of Petroleum Costs relative to the Calendar Quarter in question,
recoverable according to the provisions of the Agreement;

c)
the quantity and the value of the production of Hydrocarbons taken during the
Calendar Quarter by the Contractor to recover Petroleum Costs;

d)
the amount of income or proceeds credited pursuant to article 2.4.b) of this
Accounting Procedure during the quarter;

e)
the amount of Petroleum Costs still to be recovered at the end of the Calendar
Quarter.



72



--------------------------------------------------------------------------------






Furthermore, an annual Petroleum Costs recovery statement shall be submitted
before the end of February of each Calendar Year.


5.3. Production Statement
After production begins, a monthly production statement shall be submitted
within no more than fifteen (15) days after the end of each month.


For each month, it shall present details of the production of each Field, and
especially the quantities of Hydrocarbons:


a)
in stock at the beginning of the month;

b)
lifted during the month;

c)
lost and used for the needs of the Petroleum Operations;

d)
in stock at the end of the month.
















APPENDIX 3


Attached to and forming an integral part of this Agreement between the Republic
of Côte d’Ivoire and the Contractor.


BANK GUARANTEE





This bank guarantee is issued on this (indicate issuance date) ……………… by the
company ……………… (indicate name of BANK), a joint-stock company with share capital
of …………., registered under number…………, with registered office in …………..,
represented herein by Mr ……………. ,………………..(indicate capacity of signer),
hereinafter referred to as the “Bank”,


WHEREAS
(A)
The company, a company incorporated under the laws of…, hereinafter referred to
as “……………,” represented herein by Mr………….., entered into a Hydrocarbons
Production Sharing Agreement relative to block CI-…… (hereinafter referred to as
the “PSA”) with the Government on ……[date]……….

(B)
In accordance with article 4.8 of the PSA, the Contractor agrees to provide the
Government with a bank guarantee for performance of the minimum exploration work
programs as defined in article 4 of the PSA.



73



--------------------------------------------------------------------------------




(C)
    The Bank, at the request of the Contractor, agrees to provide this bank
guarantee in favour of the Government, for the Guaranteed Amount as defined in
article 3 below.

NOW, THEREFORE, the Bank issues this guarantee on the following items:



1. DEFINITIONS AND INTERPRETATION
Unless otherwise expressly defined in this guarantee, the terms contained herein
shall be defined in the same manner as in the PSA.
For the purposes of this guarantee, a business day is understood to be any day
from Monday through Friday excluding bank holidays in the Republic of Côte
d’Ivoire.



2. EFFECTIVE DATE


This bank guarantee shall become effective and valid as of the date of issuance
(the “Effective Date”) and remains in effect until cancellation or termination
in accordance with article 4 below.



3. PAYMENT OF THE GUARANTEED AMOUNT


The Bank shall pay the Government the Guaranteed Amount within eight (8)
business days following receipt of the following documents:


3.1 Receipt by the Bank of a written request from the Government accompanied by
the original written statement sent by an authorised representative of the
Contractor to the Government, indicating that the Contractor does not intend to
perform or pursue the minimum exploration program defined in accordance with the
terms and conditions of the PSA or


3.2 Receipt by the Bank of a written request from the Government accompanied by
a copy of the formal notice sent by the Government to the Contractor to remedy
its default with regard to the minimum exploration work program as specified in
article 4 of the PSA, which has remained without effect for thirty (30) days
following receipt of said notice.

“Guaranteed Amount” means (i) an amount equal to US$ ……………, or (ii) an amount
equal to the balance of this amount as it is reduced in accordance with article
4 of the PSA.


4. CANCELLATION AND/OR TERMINATION OF THE BANK GUARANTEE


4.1. The obligations of the Bank vis-à-vis the Government by virtue of this bank
guarantee shall end when one of the following situations occurs:


4.1.1. Receipt by the Bank of a notification from the Government indicating that
the Contractor performed the minimum exploration work indicated in the PSA, or


4.1.2. Receipt by the Bank of a written notification from the Government
indicating that the Contractor made a payment corresponding to the indemnity
indicated in article 4.10 of the PSA.




74



--------------------------------------------------------------------------------




4.2. This bank guarantee is constituted for the duration of the exploration
period, and its initial amount shall be adjusted and shall terminate in
accordance with the provisions of article 4.8 of this Agreement.
 

5. LIABILITY


The liability of the Bank regarding this bank guarantee vis-à-vis the Government
is strictly limited to the Guaranteed Amount.



6. NOTIFICATION


All notifications, requests, applications and other communications regarding
this bank guarantee shall be made in writing or by fax and sent to the party in
question at the address indicated below:


The Bank: [bank coordinates to be completed]
The Government: The Minister of Mines, Petroleum and Energy Fax no.: ... ... ...
... ... ... ... ..
The Contractor: ... ... ... ... ... ... ... ... .. Fax no.: ... ... ... ... ...
... ...



7. APPLICABLE LAW


This guarantee shall be governed and interpreted according to the law of the
Republic of Côte d'Ivoire.






8. ARBITRATION


All disputes arising out of the interpretation or application of this guarantee
shall be definitively resolved by arbitration in accordance with the provisions
of article 32 of this Agreement.


In witness whereof, the Bank issues this guarantee.



    
Done in Abidjan, on ___________








Signature: ____________




Name: _______________


Capacity: _____________
 




75



--------------------------------------------------------------------------------







APPENDIX 4


Attached to and forming an integral part of this Agreement between the Republic
of Côte d’Ivoire and the Contractor.


PERFORMANCE BOND


Whereas ……………………, a Company incorporated under the laws of [Country], with
registered office in…………….., hereinafter referred to as the “Guarantor,” is the
sole shareholder of ………………., a Company incorporated under the laws of…………….,
with registered office in …………….,, hereinafter referred to as “ the Contractor”


Whereas the Contractor entered into a Production Sharing Agreement (hereinafter
referred to as the “Agreement”) dated ………………….. with the Republic of Côte
d’Ivoire (hereinafter referred to as the “Government”), corresponding to the
Delimited Region defined in Appendix 1 to said Agreement;


Whereas the Contractor is bound to its portion of the obligations pursuant to
the Agreement vis-à-vis the Government;


THE GUARANTOR AGREES AS FOLLOWS:


The Guarantor hereby acknowledges that it is fully informed of the legal and
contractual obligations assumed by the Contractor within the context of this
Agreement and guarantees that it shall make available to the Contractor all
technical and financial resources, personnel and equipment necessary for the
Contractor to fully perform its obligations pursuant to this Agreement ,
provided that the liability of the Guarantor shall not exceed the lesser of:


a.    the Contractor’s share of the obligations under the Agreement;
b.    One-hundred million US Dollars (US$100,000,000) during the exploration
period; and
c.    Two-hundred million US Dollars (US$200,000,000) during the exploitation
period..


This performance bond shall become effective on the date of its signature and
shall remain in force until full discharge of the Contractor’s obligations
resulting from the Agreement.


Unless agreed otherwise in writing between the Government and the Contractor,
this performance bond will not be affected by changes which may be made to the
provisions of this Agreement.




No delay by the Government in asserting its rights derived from the Agreement
may be interpreted as a waiver of such rights.


Any dispute arising between the Government and the Guarantor resulting from the
application or interpretation of this performance bond shall be resolved by
arbitration in accordance with the provisions of article 32 of the Agreement.


Executed on this ………………..By: ……………………………………………


Title: …………………..


76

